Exhibit 10.1

 

February 14, 2020

 

Confidential

 

Franchise Group, Inc.

1716 Corporate Landing Parkway

 

Virginia Beach, VA 23454

 

Project Buckeye

ABL Commitment Letter

 

Ladies and Gentlemen:

 

Franchise Group, Inc., a Delaware corporation (“FGI Topco” or “you”) have
advised B. Riley Financial, Inc. (“BRiley”, the “Commitment Party,” “we,” or
“us”) that FGI Topco, intends to acquire, directly or indirectly through one or
more wholly-owned subsidiaries (the “Acquisition”) all of the outstanding equity
interests of American Freight Group, Inc., a Delaware corporation (collectively,
the “Target”) pursuant to the terms of that certain Agreement and Plan of
Merger, dated as of the date hereof between and among Target, Franchise Group
Newco Intermediate AF, LLC, a Delaware limited liability company
(“AcquisitionCo”), Franchise Group Merger Sub AF, Inc., a Delaware limited
liability company (“MergerSub”) and The Jordan Company, L.P. (collectively with
all exhibits, schedules, and disclosure letters thereto, the “Acquisition
Agreement”). You have further advised us that, in connection with the foregoing,
you entered into a commitment letter for an asset based lending facility with
GACP II, L.P. dated as of December 28, 2019 (such commitment letter, attached
hereto as Exhibit A, the “Primary Commitment Letter”). All capitalized terms
used herein and not otherwise defined herein shall have the respective meanings
specified therefor in the Primary Commitment Letter.

 

Subject to the terms and conditions referred to in this Letter, BRiley commits
to provide a $100 million asset based lending facility (the “BRiley ABL”) to
Borrower having the terms set forth in the ABL Term Sheet (as defined in the
Primary Commitment Letter) (other than with respect to the identity of agents
and lenders, the aggregate commitment amount, the initial conditions to
borrowing set forth therein and the use of proceeds on the Closing Date (as
defined below)) (the “Backstop Commitment”). The Backstop Commitment shall be
provided to Borrower on the earlier of (a) the date that is two (2) months after
the date hereof if, on or before such date, the obligations under the ABL Credit
Agreement, dated as of February 14, 2020, between, inter alia, GACP FINANCE CO.,
LLC, as administrative agent and collateral agent and Franchise Group
Intermediate Holdco, LLC, as lead borrower (the “Existing ABL Credit Agreement”)
are not refinanced in full with financing in form and substance reasonably
satisfactory to Kayne (as defined below) and (b) the date that is thirty (30)
days prior to the final maturity date set forth in the ABL Credit Agreement, if,
on or before such date, the obligations under the ABL Credit Agreement are not
refinanced in full with financing in form and substance reasonably satisfactory
to Kayne (the “Closing Date”).

 

BRiley’s Backstop Commitment is subject solely to the execution and delivery by
Borrower and Guarantors of ABL Loan Documents in accordance with the ABL Term
Sheet and this Letter. On the Closing Date and subject solely to the foregoing
condition, the BRiley ABL shall be provided by BRiley to Borrower. The BRiley
ABL shall be used on the Closing Date to repay any obligations outstanding under
the Existing ABL Credit Agreement and concurrently therewith the commitments
under the Existing ABL Credit Agreement shall be terminated. After the Closing
Date, the BRiley ABL shall be used for working capital and general corporate
purposes.

 



 

 

 

Without limiting our obligations hereunder, you agree to use best efforts to
obtain an asset based lending facility from Citizens Bank and/or other potential
financing sources.

 

You shall indemnify, hold harmless, release and discharge each Indemnified Party
(as defined below) from and against any losses, claims, damages, liabilities and
expenses (including, without limitation, reasonable and documented out of pocket
fees and disbursements of one firm of external counsel) to which any Indemnified
Party may become subject arising out of or in connection with any claim,
litigation, investigation or proceeding relating to this Letter or any related
transaction, regardless of whether any Indemnified Party is a party thereto;
provided, that the foregoing indemnity will not, as to any Indemnified Party,
apply to losses, claims, damages, liabilities or related expenses to the extent
they arise from (i) the willful misconduct, bad faith or gross negligence of
such Indemnified Party (or any such Indemnified Party’s controlled affiliates or
controlling persons or the respective directors, officers, employees, partners,
advisors, trustees, agents or other representatives of each of the foregoing) as
determined in a final, non-appealable judgment of a court of competent
jurisdiction, (ii) the material breach of this Commitment Letter by such
Indemnified Party (or any such Indemnified Party’s controlled affiliates or
controlling persons or the respective directors, officers, employees, partners,
advisors, trustees, agents or other representatives of each of the foregoing) as
determined in a final, non-appealable judgment of a court of competent
jurisdiction or (iii) any disputes solely among Indemnified Persons and not
arising out of any act or omission by you or any of your affiliates. In no event
shall any Indemnified Party be liable for any indirect or consequential damages.

 

For purposes hereof, each “Indemnified Party” shall mean each of BRiley and
Kayne and each of their respective affiliates, officers, directors, partners,
employees, representatives and agents.

 

In addition, you shall reimburse BRiley for any reasonable and documented out of
pocket expenses (including, without limitation, reasonable and documented fees
and disbursements of one firm of external counsel) incurred in performing
BRiley’s obligations hereunder, as further described in the ABL Term Sheet. Such
expenses shall be due and payable on the Closing Date.

 

The indemnity and reimbursement obligations shall survive the termination of
this Letter, but shall not survive the execution of the ABL Loan Documents.

 

Kayne Solutions Fund, L.P., as collateral agent and as a lender under the Term
Loan Facility ( “Kayne”) is a third party beneficiary of this Letter and the
commitments and agreements made hereunder by BRiley, and shall have the right to
enforce such commitments and agreements directly against BRiley to the extent
Kayne may, in its sole discretion, deem such enforcement necessary or advisable
to effectuate this Letter or to protect its rights, the rights of the lenders
under the Term Loan Facility or the rights of Borrower. This Letter shall not be
amended, modified, waived or supplemented without the prior written consent of
Kayne.

 

BRiley and you each agree that the existence of this Letter and the terms and
conditions hereof are confidential and may not be disclosed by either party to
any third party, without the other party’s prior written consent, except to the
extent that such disclosure (a) is determined by BRiley to be consistent with
its services hereunder, (b) is required by law, regulation, supervisory
authority, or other applicable judicial or governmental order, (c) was or
becomes generally available to the public other than as a result of a disclosure
by one of the parties, (d) is made on a comparable confidential basis to either
party’s directors, attorneys, accountants or tax and financial advisors on a
need to know basis, or (e) is made to Kayne.

 



 

 

 

WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAWS, BRILEY AND YOU HEREBY AGREE
THAT THIS LETTER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
INTERNAL LAWS OF THE STATE OF NEW YORK. EACH OF THE PARTIES HERETO HEREBY AGREES
TO WAIVE ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION
BASED UPON OR ARISING HEREUNDER OR ANY DEALINGS BETWEEN THEM RELATING TO THE
SUBJECT MATTER OF THIS LETTER OR THE BORROWER/LENDER RELATIONSHIP THAT IS BEING
ESTABLISHED.

 

This Letter may not be amended or modified except in a writing signed by the
parties hereto and Kayne. This Letter contains the entire agreement among the
parties hereto and supersedes all prior understandings, written or oral. This
Letter may be executed in any number of counterparts, each of which shall be an
original, and all of which, when taken together, shall constitute one agreement.
Delivery of an executed signature page of this Letter by facsimile transmission
shall be effective as delivery of a manually executed counterpart hereof.

 

We hereby notify you that pursuant to the requirements of the USA PATRIOT Act,
Title III of Pub. L. 107-56 (signed into law October 26, 2001) (as the same may
be amended and in effect from time to time, the “PATRIOT Act”), we are required
to obtain, verify, and record information that identifies the Borrower and the
Guarantors, which information includes the name, address, tax identification
number, and other information regarding the Borrower and the Guarantors that
will allow us to identify the Borrower and the Guarantors in accordance with the
PATRIOT Act. This notice is given in accordance with the requirements of the
PATRIOT Act. You hereby acknowledge and agree that the we shall be permitted to
share any or all such information with lenders under the BRiley ABL.

 

If the foregoing correctly sets forth our agreement, please indicate your
acceptance of the terms hereof.

 



 

 

 

  Very truly yours,   B. RILEY FINANCIAL, INC.         By: /s/ Bryant R. Riley  
Name:  Bryant R. Riley   Title: Co-Chief Executive Officer

 



 

 

 

Accepted and agreed to as of   the date first written above:           FRANCHISE
GROUP, INC.           By: /s/ Brian Kahn     Name:  Brian Kahn     Title: Chief
Executive Officer  

 

[Signature Page to ABL Commitment Letter]

 



 

 

 



KAYNE SOLUTIONS FUND L.P.,   as Kayne Agent         By: Kayne Solutions Fund GP,
LLC,   its general partner         By: /s/ Jon Levinson   Name:  Jon Levinson  
Title: Managing Partner  

 

[Signature Page to ABL Commitment Letter]

 



 

 

 

Exhibit A

 

[Attached]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

 

 

[ex10-1_001.jpg]

 

GACP Finance Co., LLC

 11100 Santa Monica Blvd., Suite 800

Los Angeles, CA 90025

 

PERSONAL AND CONFIDENTIAL

 

December 28, 2019

 

Franchise Group, Inc.

1716 Corporate Landing Parkway

Virginia Beach, VA 23454

 

Project Buckeye

 Commitment Letter

 

Ladies and Gentlemen:

 

You have advised GACP II, L.P. (“GACP ” and together with the Lenders party
hereto, collectively, the “Commitment Parties ,” “we,” or “us”) that Franchise
Group, Inc., a Delaware corporation (“FGI Topco” or “you”), intends to acquire,
directly or indirectly through one or more wholly-owned subsidiaries (the
“Acquisition”) all of the outstanding equity interests of American Freight
Group, Inc., a Delaware corporation (collectively, the “Target”) pursuant to the
terms of that certain Agreement and Plan of Merger, dated as of the date hereof
between and among Target, Franchise Group Newco Intermediate AF, LLC, a Delaware
limited liability company (“AcquisitionCo”), Franchise Group Merger Sub AF,
Inc., a Delaware limited liability company (“MergerSub”) and The Jordan Company,
L.P. (collectively with all exhibits, schedules, and disclosure letters thereto,
the “Acquisition Agreement”). You have further advised us that, in connection
with the foregoing, you intend to consummate the other Transactions described in
the Transaction Description attached hereto as Exhibit A (the “Transaction
Description”). Capitalized terms used but not defined herein shall have the
meanings assigned to them in the Exhibits hereto (such Exhibits, together with
this letter, collectively, this “Commitment Letter”).

 

1. Commitment. Based upon the foregoing and subject to the terms and conditions
expressly set forth in this letter and in the Term Sheets (as defined below),
(i) GACP is pleased to advise you of the several, but not joint, commitments of
GACP and each of its affiliates listed on the signature pages hereto under the
heading “ABL Lenders” (in such capacity, each an “ABL Lender” and, collectively,
the “ABL Lenders”) to provide to the Borrower 100% of the $150,000,000 aggregate
principal amount of the ABL Facility (the “ABL Term Sheet”) and (ii) GACP is
pleased to advise you of the several, but not joint, commitments of GACP and
each of its affiliates listed on the signature pages hereto under the heading
“Term Loan Lender” (in such capacity, each a “Term Loan Lender” and,
collectively, the “Term Loan Lenders”) is pleased to advise you of its
commitment to provide to the Borrower 100% of the $400,000,000 aggregate
principal amount of the A-1 Tranche under the First Lien Term Loan Facility
(together with the ABL Facility, each a “Facility” and collectively, the
“Facilities”), in each case, upon the principal terms and subject to the
conditions set forth or referred to herein, in the Fee Letter (as defined below)
and in the ABL Facility Summary of Terms and Conditions attached hereto as
Exhibit B (and incorporated by reference herein) (the “ABL Term Sheet”) and the
A-1 Tranche of the First Lien Term Loan Facility Summary of Terms and Conditions
attached hereto as Exhibit C (and incorporated by reference herein) (the “Term
Loan Term Sheet” and together with the ABL Term Sheet, individually and
collectively, the “Term Sheets”), respectively.

 



 

 

 

2. Appointment of Roles. You hereby appoint (i) GACP to act as sole lead
arranger and bookrunning manager (in such capacity, the “Lead Arranger”) for
each Facility, (ii) GACP Finance Co., LLC to act as sole administrative agent
(in such capacities, the “Administrative Agent”) for each Facility (iii) GACP
Finance Co., LLC to act as sole collateral agent for the ABL Facility and (iv)
an entity to be mutually agreed to act as sole collateral agent for the First
Lien Term Loan Facility, and GACP and its affiliates will, in each of such
capacities, perform the duties and exercise the authority customarily performed
and exercised by financial institutions in such roles.

 

It is understood and agreed that GACP will appear on the top left of the cover
page of any marketing materials for the Facilities and will hold the roles and
responsibilities conventionally understood to be associated with such name
placement. It is further understood and agreed that no other agents, co-agents,
arrangers, co-arrangers, bookrunners, managers, or co-managers will be
appointed, no other titles will be awarded, and no compensation (other than
compensation expressly contemplated by this Commitment Letter, the Term Sheets
and the Fee Letter) will be paid in connection with the Facilities unless you
and we shall so agree.

 

3. [Reserved].

 

4. Fees. As consideration for our commitments hereunder and our undertakings to
arrange, manage, and structure the Facilities, you agree to pay to us the fees
set forth in the GACP Fee Letter, dated as of the date hereof (the “Fee
Letter”), between you and GACP. Once paid, such fees shall not be refundable
under any circumstances, except as otherwise contemplated by the Fee Letter or
agreed in writing by the parties hereto.

 

5. Conditions. Notwithstanding anything in this Commitment Letter, the Term
Sheets, the Fee Letter, the Facilities Documentation (as defined in Exhibit C),
or any other letter agreement or other undertaking between us and you concerning
the financing of the Transactions to the contrary, our commitments and
undertakings hereunder are subject solely to the satisfaction of the conditions
set forth under the heading “Conditions Precedent to Borrowing” in Exhibit D
hereto (“Specified Conditions”), and, upon the satisfaction of the Specified
Conditions, the funding of the Facilities shall occur.

 



2

 

 

Notwithstanding anything in this Commitment Letter, the Term Sheets, the Fee
Letter, the Facilities Documentation, or any other letter agreement or other
undertaking between us and you concerning the financing of the Transactions to
the contrary, (a) the only representations and warranties the accuracy of which
shall be a condition to availability of the Facilities on the date of initial
funding under the Facilities and the consummation of the Acquisition (the
“Closing Date”), shall be (i) such of the representations made by, or with
respect to, the Target in the Acquisition Agreement, but only to the extent that
you (or your applicable affiliate) has a right (taking into account any
applicable cure provisions) not to consummate the transactions contemplated by
the Acquisition Agreement or to terminate your (or your applicable affiliate’s)
obligations under the Acquisition Agreement, in each case, as a result of a
breach of such representations and warranties that are material to the interests
of the Lenders (such representations, the “Specified Acquisition Agreement
Representations”), and (ii) the Specified Representations (as defined below),
and (b) the terms of the Facilities Documentation shall be in a form such that
they do not impair availability of the Facilities on the Closing Date if the
Specified Conditions are satisfied or waived by the Lead Arranger (it being
understood that, to the extent any Collateral (including the creation or
perfection of any security interest) referred to in the Term Sheets cannot be
provided on the Closing Date (other than the grant and perfection of security
interests (i) in assets with respect to which a lien may be perfected by the
filing of a financing statement under the Uniform Commercial Code (“UCC”), (ii)
in equity interests of your subsidiaries (other than subsidiaries of the Target)
with respect to which a lien may be perfected by the delivery of a stock (or
equivalent) certificate) after your use of commercially reasonable efforts to do
so, then the delivery of such Collateral shall not constitute a condition
precedent to the availability and initial funding of the Facilities on the
Closing Date but shall be required to be delivered and perfected within 60 days
(or such longer period as the Administrative Agents (as defined in Exhibit C)
may agree in its sole discretion) after the Closing Date pursuant to
arrangements to be mutually agreed). For purposes hereof, “Specified
Representations” means the representations and warranties made in the Facilities
Documentation (as defined in Exhibit C) relating to organizational existence of
the Loan Parties; requisite power and authority, qualification, due
authorization (in each case, solely as to execution, delivery and performance of
the applicable Facilities Documentation); enforceability; no conflicts with
organizational documents of the Loan Parties (in each case, solely as it relates
to the borrowing under, guaranteeing under, performance of, and granting of
security interests in the Collateral pursuant to, the Facilities Documentation);
Federal Reserve margin regulations; use of proceeds not violating the Patriot
Act, OFAC, Sanctions, FCPA, anti-money laundering, anti -bribery and similar
domestic and international laws; the Investment Company Act; solvency (solvency
to be defined in a manner consistent with the manner in which solvency is
defined in the solvency certificate attached as Annex I to Exhibit D hereto) as
of the Closing Date (after giving effect on a pro forma basis to the
Transactions) of the Borrower and its subsidiaries on a consolidated basis; and
the creation, validity, and perfection of security interests in the Collateral
(subject to the parenthetical in clause (b) above). Notwithstanding anything in
this Commitment Letter, the Term Sheets, the Fee Letter, the Facilities
Documentation, or any other letter agreement or other undertaking concerning the
financing Transactions to the contrary, the only conditions to availability of
the Facilities on the Closing Date are the Specified Conditions, and upon the
satisfaction of the Specified Conditions the funding of the Facilities shall
occur. Notwithstanding anything to the contrary contained herein, if any of the
Specified Representations is qualified or subject to “material adverse effect”,
the definition of “Material Adverse Effect” in the Acquisition Agreement shall
apply for the purposes of any representations and warranties made, or to be
made, on or as of the Closing Date. This paragraph, and the provisions herein,
shall be referred to as the “Certain Funds Provision.”

 

6. Information. You hereby represent and warrant that (and with respect to the
Target, to the best of your knowledge that) (a) all written factual information
(other than projections and other forward looking information (“Projections”)
and information of a general economic or industry nature) (the “Information”)
that has been or will be made available to the Commitment Parties by or on
behalf of you or at your request by any of your representatives on your behalf
in connection with the Transactions is or will be, when furnished, correct in
all material respects and does not or will not, as the case may be, when
furnished, contain any untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements contained therein not
materially misleading in light of the circumstances under which such statements
are made (after giving effect to all supplements and updates thereto), and (b)
the Projections that have been made or will be made available to the Commitment
Parties by or on behalf of you or at your request by any of your representatives
on your behalf in connection with the Transactions have been or will be, as the
case may be, prepared based upon good faith estimates and assumptions believed
by you to be reasonable at the time so made available (it being recognized by us
that such Projections are not to be viewed as facts and that actual results
during the period or periods covered by any such Projections may differ from the
projected results). You agree to supplement (or, to the extent relating to
Target prior to the Closing Date (subject to any limitation on your rights set
forth in the Acquisition Agreement), use your commercially reasonable efforts to
cause to be promptly supplemented) the Information and the Projections from time
to time until the Closing Date so that the representation and warranties in the
preceding sentence each remains correct (to your knowledge with respect to the
Target prior to the Closing Date). In arranging the Facilities, we will be
entitled to use and rely primarily on the Information and the Projections
without responsibility for independent verification thereof. It is understood
and agreed that neither the accuracy of the representations and warranties set
forth in this paragraph nor your compliance with this paragraph shall be a
condition precedent to our commitments hereunder or the funding of the
Facilities.

 



3

 

 

7. Expenses. You agree to pay or reimburse each Commitment Party regardless of
whether the Closing Date occurs, for all of each Commitment Party’s actual and
reasonable documented out-of-pocket costs and expenses (including, but not
limited to, expenses of each Commitment Party’s due diligence investigation,
attorneys’ fees and expenses, consultant’s fees and travel expenses, and
auditors, appraisers, accountants, search and lien filing agencies, and external
service providers) incurred in connection with this Commitment Letter, the Fee
Letter, and the Facilities Documentation and any consents, amendments, waivers,
or other modifications thereto, limited in the case of legal expenses to the
reasonable and documented or invoiced out-of-pocket legal expenses of one firm
of counsel the Commitment Parties, and, if reasonably necessary, (a) one firm of
local counsel in each relevant material jurisdiction (which may include a single
special counsel acting in multiple jurisdictions); and (b) in the case of an
actual or perceived conflict of interest where any such person affected by such
conflict informs Borrower of such conflict, in each case, a single additional
firm of counsel in each relevant jurisdiction for all similarly situated
affected persons).

 

8. Indemnification. You agree to defend (subject to the Indemnified Persons’
selection of counsel), indemnify, and hold harmless each Commitment Party and
its affiliates and each Commitment Party’s and its affiliates’ respective
officers, partners, directors, trustees, employees, and agents (each Commitment
Party and each such other person being an “Indemnified Person”), from and
against any and all Indemnified Liabilities, in all cases, whether or not caused
by or arising, in whole or in part, out of the comparative, contributory, or
sole negligence of such Indemnified Person; provided that you shall not have any
obligation to any Indemnified Person hereunder with respect to any Indemnified
Liabilities to the extent such Indemnified Liabilities arise from (i) the bad
faith, gross negligence or willful misconduct, as determined by a court of
competent jurisdiction in a final, non-appealable order, of that Indemnified
Person, (ii) a material breach of the obligations under this Commitment Letter
of such Indemnified Person or any of such Indemnified Person’s officers,
directors, employees, agents, advisors or other representatives of any of the
foregoing (as determined by a court of competent jurisdiction in a final,
non-appealable order) or (iii) any proceeding solely between or among
Indemnified Persons not arising from any act or omission by you or any of your
affiliates (other than any claim, actions, suits, inquiries, litigation,
investigation or proceeding against any Indemnified Person in its capacity or in
fulfilling its role as an Administrative Agent or Lead Arranger). As used
herein, “Indemnified Liabilities” means, collectively, any and all liabilities,
obligations, losses, damages (including natural resource damages), penalties,
claims (including environmental liabilities), costs (including the costs of any
investigation, study, sampling, testing, abatement, cleanup, removal,
remediation, or other response action necessary to remove, remediate, clean up,
or abate any hazardous materials), expenses, and disbursements of any kind or
nature whatsoever (including the reasonable fees and disbursements of counsel
for the Indemnified Persons in connection with any investigative,
administrative, or judicial proceeding commenced or threatened by any person,
whether or not any such Indemnified Person shall be designated as a party or a
potential party thereto, and any fees or expenses incurred by the Indemnified
Persons in enforcing this indemnity), whether direct, indirect, or consequential
and whether based on any federal, state, or foreign laws, statutes, rules, or
regulations (including securities and commercial laws, statutes, rules, or
regulations and environmental laws), on common law or equitable cause or on
contract or otherwise, that may be imposed on, incurred by, or asserted against
any such Indemnified Person, in any manner relating to or arising out of this
Commitment Letter, the Fee Letter, the Facilities Documentation, or the
Transactions (including the Lenders’ agreement to make the Facilities available
to the Borrower on the terms, and subject to the conditions, set forth herein or
the use or intended use of the proceeds thereof, or any enforcement of this
Commitment Letter, the Fee Letter, or the Facilities Documentation (including
any sale of, collection from, or other realization upon any of the collateral or
the enforcement of any guaranty)) or any related transaction contemplated hereby
or any of the use of proceeds of the Facilities; provided that the Indemnified
Liabilities shall be limited in the case of legal expenses to the reasonable and
documented or invoiced out-of-pocket legal expenses of one firm of counsel for
all such Indemnified Persons, taken as a whole, and, if reasonably necessary, of
one firm of local counsel in each relevant material jurisdiction (which may
include a single special counsel acting in multiple jurisdictions) for all such
Indemnified Persons, taken as a whole (and, solely in the case of an actual or
potential conflict of interest where the Indemnified Persons affected by such
conflict notify you of the existence of such conflict, of one additional firm of
counsel for all affected Indemnified Persons, taken as a whole and, if
necessary, one firm of local counsel in each relevant material jurisdiction
(which may include a single special counsel acting in multiple jurisdictions)
for each group of similarly situated affected Indemnified Persons, taken as a
whole). To the extent the undertakings set forth in this Section 8 may be
unenforceable in whole or in part because they are violative of any law or
public policy, the applicable loan party shall contribute the maximum portion
that it is permitted to pay and satisfy under applicable law to the payment and
satisfaction of all Indemnified Liabilities incurred by the Indemnified Persons
or any of them. Notwithstanding any other provision of this Commitment Letter,
and without limitation of your indemnification obligations set forth herein, no
party hereto shall be liable for any damages arising from the use by others of
information or other materials obtained through electronic, telecommunications,
or other information transmission systems, except to the extent such damages
have been determined in a final, non-appealable judgment of a court of competent
jurisdiction to have resulted from the bad faith, willful misconduct or gross
negligence of such person.

 



4

 

 

9. Confidentiality; Absence of Fiduciary Duty; Etc. You agree that you will not
disclose, directly or indirectly, the Fee Letter and the contents thereof or
this Commitment Letter and the Term Sheets and the contents hereof and thereof,
or the activities of the Commitment Parties pursuant hereto or thereto, to any
person without prior written approval of the Commitment Parties, except that you
may disclose (a) the Commitment Letter, the Term Sheets, the Fee Letter, and the
contents hereof and thereof (i) to your officers, directors, agents, employees,
attorneys, accountants, and advisors, in each case to the extent directly
involved in the consideration of this matter on a confidential and need-to-know
basis and (ii) as required by applicable law, regulation, or compulsory legal
process (in which case you agree to provide prompt written notice thereof, such
notice to be provided in advance to the extent permitted by applicable law), (b)
this Commitment Letter, the Term Sheets, and the contents hereof and thereof
(but not the Fee Letter unless redacted in a customary manner reasonably
acceptable to the Lead Arranger) to the Target, and its officers, directors,
employees, attorneys, accountants, and advisors, in each case in connection with
the Transactions and on a confidential and need-to-know basis, (c) the existence
and contents of the Term Sheets to potential Lenders in connection with the
Transactions, and (d) to the extent required by applicable law, the existence
and contents of this Commitment Letter and the Term Sheets in any public filing
or prospectus (it being acknowledged that the fees in the Fee Letter may be
included generically in projections and pro forma information and in a generic
disclosure of aggregate sources and uses contained in such syndication and other
marketing materials). Further, notwithstanding the next succeeding paragraph, we
shall be permitted, in consultation with you, after the Closing Date, to use
information related to the arrangement of the Facilities in connection with
marketing, press releases, or other transactional announcements or updates
provided to investor or trade publications. You agree that you will permit the
applicable Commitment Party to review and approve (such approval not to be
unreasonably delayed or withheld) any reference to such Commitment Party or any
of its affiliates in connection with the Facilities or the Transactions
contained in any press release or similar public disclosure prior to public
release.

 

We shall hold all non-public information regarding you, Holdings, the Borrower
and the Target, and your and their respective subsidiaries and their businesses
identified as such by you in accordance with our customary procedures for
handling confidential information of such nature, it being understood and agreed
by you that, in any event, we may make (a) disclosures of such information to
our respective affiliates and to their agents, advisors, directors, and
shareholders (and to other persons authorized by a Commitment Party to organize,
present, or disseminate such information in connection with disclosures
otherwise made in accordance with this Section 9), (b) disclosures of such
information reasonably required by any bona fide or potential Lender or
participant in connection with the contemplated assignment, transfer, or
participation by any such Commitment Party of any interest in the Facilities or
any participations therein, (c) disclosure to any rating agency when required by
it; provided, that prior to any disclosure, such rating agency shall undertake
in writing to preserve the confidentiality of any confidential information
received by it from any of the Commitment Parties, (d) disclosure to any
Commitment Party’s financing sources; provided, that prior to any disclosure,
such financing source is informed of the confidential nature of the information,
(e) disclosures of such information to any investors and partners of any
Commitment Party; provided, that prior to any disclosure, such investor or
partner is informed of the confidential nature of the information, (f)
disclosure required or requested in connection with any public filings, whether
pursuant to any securities laws or regulations or rules promulgated therefor
(including the Investment Company Act of 1940 or otherwise) or representative
thereof or by the National Association of Insurance Commissioners (and any
successor thereto) or pursuant to legal or judicial process; provided, that
unless specifically prohibited by applicable law or court order, each Commitment
Party shall make reasonable efforts to notify Borrower of any request by any
governmental authority or representative thereof (other than any such request in
connection with any examination of the financial condition or other routine
examination of such Commitment Party by such governmental authority) for
disclosure of any such non-public information prior to disclosure of such
information, (g) to the extent any such information becomes publicly available
other than by reason of disclosure by us, our affiliates, or our or their
respective officers, directors, agents, employees, attorneys, accountants, or
advisors in breach of this Commitment Letter, or to the extent any such
information is developed independently by us, (h) to the extent not known by us
to consist of material non -public information, and (i) for purposes of
establishing a “due diligence” defense or to exercise rights or remedies;
provided that no such disclosure shall be made to any person that is at such
time a Disqualified Lender. Our obligations under this paragraph shall
automatically expire upon the earlier of execution and delivery of the
Facilities Documentation and the second anniversary of the date hereof.

 



5

 

 

You acknowledge that each Commitment Party and its affiliates may be providing
debt financing, equity capital, or other services (including, without
limitation, financial advisory services) to other companies in respect of which
you may have conflicting interests regarding the transactions described herein
and otherwise. The Commitment Parties and their respective affiliates will not
use confidential information obtained from you by virtue of the transactions
contemplated by this Commitment Letter or any of their other relationships with
you in connection with the performance by them and their affiliates of services
for other companies, and except as expressly permitted hereby, the Commitment
Parties and their respective affiliates will not furnish any such information to
such other companies. By the same token, we will not make available to you
confidential information that we have obtained or may obtain from any other
customer. You also acknowledge that no Commitment Party, nor any of its
affiliates, has any obligation to use in connection with the transactions
contemplated by this Commitment Letter, or to furnish to you, the Target, or
your or its subsidiaries, confidential information obtained by such Commitment
Party and its affiliates from other companies.

 

In connection with all aspects of each transaction contemplated by this
Commitment Letter, you acknowledge and agree, and acknowledge your affiliates’
understanding, that: (a) each of the A-1 Tranche under the First Lien Term Loan
Facility, the ABL Facility and any related arranging or other services described
in this Commitment Letter is an arm’s-length commercial transaction between you
and your affiliates, on the one hand, and the Commitment Parties, on the other
hand, (b) the Commitment Parties have not provided any investment, legal,
accounting, regulatory, or tax advice with respect to any of the Transactions,
you have consulted your own investment, legal, accounting, regulatory, and tax
advisors to the extent you have deemed appropriate, and neither you, nor any of
your affiliates, have received, or have relied upon, the advice of the
Commitment Parties or any of their respective affiliates or advisors regarding
investment, legal, regulatory, accounting, or tax matters, (c) you are capable
of evaluating, and understand and accept, the terms, risks, and conditions of
the Transactions, (d) in connection with the financing Transactions and the
process leading to such Transactions, each of the Commitment Parties has been,
is, and will be acting solely as a principal and has not been, is not, and will
not be acting as an advisor, agent, or fiduciary for you or the Target or any of
your or the Target’s affiliates, stockholders, creditors, or employees or any
other party, (e) the Commitment Parties have not assumed and will not assume an
advisory, agency, or fiduciary responsibility in your or your affiliates’ favor
with respect to any of the financing Transactions or the process leading
thereto, and the Commitment Parties have no obligation to you or your affiliates
with respect to the financing Transactions except those obligations expressly
set forth in this Commitment Letter, and (f) the Commitment Parties and their
respective affiliates may be engaged in a broad range of transactions that
involve interests that differ from yours and those of your affiliates, and the
Commitment Parties have no obligation to disclose any of such interests to you
or your affiliates. To the fullest extent permitted by law, you hereby waive and
release any claims that you may have against the Commitment Parties with respect
to any breach or alleged breach of agency or fiduciary duty in connection with
any aspect of any financing transaction contemplated by this Commitment Letter.

 



6

 

 

10. Termination. Our commitments and undertakings hereunder shall terminate in
their entirety automatically without further notice or action by us on the first
to occur of (a) three business days following the Termination Date (as defined
in the Acquisition Agreement in effect on the date hereof[, and as such date may
be extended pursuant to the terms thereof as they exist on the date hereof)]if
the Closing Date shall not have occurred by such date, (b) with respect to our
commitments and undertakings hereunder in respect of the Facilities,
consummation of the Acquisition without use of the Facilities, (c) the date of
execution and delivery of the Facilities Documentation by the Borrower and the
Lenders, and (d) the termination of the Acquisition Agreement in accordance with
its terms prior to the Closing Date.

 

The Fee Letter and the compensation, reimbursement, indemnification,
jurisdiction, absence of fiduciary relationship, governing law, waiver of jury
trial, and confidentiality provisions contained herein shall remain in full
force and effect regardless of whether the Facilities Documentation shall be
executed and delivered and notwithstanding the termination of this Commitment
Letter or any Lender’s commitments hereunder; provided that your obligations
under this Commitment Letter (other than your obligations with respect to
confidentiality) shall automatically terminate and be superseded to the extent
of any corresponding provisions of the Facilities Documentation covering the
same subject matter upon the execution and delivery thereof, and you shall
automatically be released from all liability hereunder in connection therewith
at such time.

 

11. Assignment; etc. This Commitment Letter and the commitments and undertakings
hereunder shall not be assignable by any party hereto without the prior written
consent of each other party hereto, and any attempted assignment shall be void
and of no effect; provided, however, that nothing contained in this paragraph
shall prohibit us (in our sole discretion), subject to the terms of this
Commitment Letter, from granting participations in, or selling assignments of,
all or a portion of the commitments or the advances under either Facility;
provided that notwithstanding such assignment or participation, with respect to
amounts to be funded on the Closing Date, the commitment of the Lenders to fund
Facilities on the terms and conditions set forth in this Commitment Letter and
the Fee Letter will be reduced solely to the extent such other lenders fund
their commitments on the Closing Date. This Commitment Letter is intended to be
solely for the benefit of the parties hereto and is not intended to confer any
benefits upon, or create any rights in favor of, any person other than the
parties hereto and the Indemnified Persons, except that the Commitment Parties
may perform the duties and activities described hereunder through any of their
respective affiliates or branches and the provisions of the third preceding
paragraph shall apply with equal force and effect to any of such affiliates or
branches so performing any such duties or activities.

 



7

 

 

12. Governing Law; Waiver of Jury Trial; etc. This Commitment Letter, the Term
Sheets, and the Fee Letter and the rights and obligations of the parties
hereunder and thereunder shall be governed by, and construed in accordance with,
the laws of the State of New York without regard to conflict of laws principles
(other than Sections 5-1401 and 5-1402 of the New York General Obligations Law),
together constitute the entire agreement between the parties relating to the
subject matter hereof and thereof, and supersede any previous agreement, written
or oral, between the parties with respect to the subject matter hereof and
thereof. Each of the parties hereto hereby agrees to waive its respective rights
to a jury trial of any claim or cause of action based upon or arising hereunder
or under the Fee Letter or any dealings between them relating to the subject
matter of this Commitment Letter or the Fee Letter or the borrower/lender
relationship that is being established. The scope of this waiver is intended to
be all encompassing of any and all disputes that may be filed in any court and
that relate to the subject matter of these Transactions, including contract
claims, tort claims, breach of duty claims, and all other common law and
statutory claims. Each party hereto acknowledges that this waiver is a material
inducement to enter into a business relationship, that each has already relied
on this waiver in entering into this Commitment Letter and the Fee Letter, and
that each will continue to rely on this waiver in its related future dealings.
Each party hereto further warrants and represents that it has reviewed this
waiver with its legal counsel and that it knowingly and voluntarily waives its
jury trial rights following consultation with legal counsel. This waiver is
irrevocable, meaning that it may not be modified either orally or in writing
(other than by a mutual written waiver specifically referring to this Section 12
and executed by each of the parties hereto), and this waiver shall apply to any
subsequent amendments, renewals, supplements, or modifications hereto or to the
Fee Letter. In addition, with respect to any action or proceeding arising out of
or relating to this Commitment Letter, the Term Sheets, the Fee Letter, the
Transactions, or the performance of any of the parties hereunder, the parties
hereto hereby irrevocably: (a) submit to the exclusive jurisdiction of any New
York State or Federal court sitting in the Borough of Manhattan, New York, New
York; (b) agree that all claims with respect to such action or proceeding shall
be heard and determined in such New York State or Federal court; (c) waive the
defense of any inconvenient forum to such New York State or Federal court; (d)
agree that a final judgment in any such action or proceeding shall be conclusive
and may be enforced in another jurisdiction by suit on the judgment or in any
other manner provided by law; and (e) consent to service of process by mailing
or delivering a copy of such process to such party at its address set forth on
the first page of this Commitment Letter and agree that such service shall be
effective when sent or delivered. Nothing in this Commitment Letter shall affect
any right that any Commitment Party or any of its affiliates may otherwise have
to bring any action or proceeding relating to this Commitment Letter and the
Transactions against you or your properties in the courts of any jurisdiction.

 

13. Amendments; Counterparts; etc. No amendment or waiver of any provision
hereof or the Term Sheets, shall be effective unless in writing and signed by
the parties hereto, and no amendment or waiver of any provision of the Fee
Letter shall be effective unless in writing and signed by the applicable parties
thereto, and, in each case, then only in the specific instance and for the
specific purpose for which given. This Commitment Letter may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement. Delivery of an
executed counterpart of a signature page of this Commitment Letter by facsimile
transmission (or in “pdf” or similar format by electronic mail) shall be
effective as delivery of a manually executed counterpart of this Commitment
Letter.

 

14. PATRIOT Act Notification. We hereby notify you that pursuant to the
requirements of the USA PATRIOT Act, Title III of Pub. L. 107-56 (signed into
law October 26, 2001) (as the same may be amended and in effect from time to
time, the “PATRIOT Act”), each Commitment Party is required to obtain, verify,
and record information that identifies the Borrower and the Guarantors, which
information includes the name, address, tax identification number, and other
information regarding the Borrower and the Guarantors that will allow the
Commitment Parties to identify the Borrower and the Guarantors in accordance
with the PATRIOT Act. This notice is given in accordance with the requirements
of the PATRIOT Act and is effective as to each Commitment Party and each Lender.
You hereby acknowledge and agree that the Commitment Parties shall be permitted
to share any or all such information with the Lenders.

 



8

 

 

15. If the foregoing proposal is acceptable to you, please so confirm by signing
and returning to us executed counterparts of this Commitment Letter and the Fee
Letter. Unless we receive your executed counterparts hereof and thereof by 5:00
p.m., New York City time, on December 31, 2019 (the “Expiration Date”) our offer
hereunder will automatically expire at such time without further action or
notice.

 

[Signature Pages Follow]



 



9

 

 

We are pleased to have this opportunity and we look forward to working with you
on this transaction.

 

  Very truly yours,       GACP FINANCE CO., LLC,   as ABL Administrative Agent  
    By: /s/ John Ahn     Name:  John Ahn     Title: CEO           GACP FINANCE
CO., LLC,   as Term Loan Administrative Agent       By: /s/ John Ahn     Name:
John Ahn     Title: CEO           GACP II, L.P., as ABL Lender       By: /s/
John Ahn     Name: John Ahn     Title: CEO           GACP II, L.P., as Term Loan
Lender       By: /s/ John Ahn     Name: John Ahn     Title: CEO

 

[Signature Page to Franchise Group Commitment Letter]

 



 

 

 

Accepted and agreed to as of   the date first written above:       FRANCHISE
GROUP, INC.       By: /s/ Eric Seeton     Name:  Eric Seeton     Title: Chief
Financial Officer  

 

[Signature Page to Franchise Group Commitment Letter]

 



 

 

 

CONFIDENTIAL EXHIBIT A

 

Project Buckeye

Transaction Description

 

Capitalized terms used but not defined in this Exhibit A shall have the meanings
set forth in the Commitment Letter to which this Exhibit A is attached or the
other Exhibits to the Commitment Letter.

 

Pursuant to the Acquisition Agreement, AcquisitionCo intends to acquire, via
merger of MergerSub with and into the Target, the Target. In connection with the
foregoing, it is intended that:

 

(a) The Borrower will obtain (x) a senior secured term loan facility in an
aggregate principal amount of up to $600.0 million (as such amount may, at the
election of the Borrower, be increased by an additional amount sufficient to
fund any upfront fees or OID pursuant to the “market flex” provisions of the Fee
Letter) (the “First Lien Term Loan Facility”), which shall be composed of (i) a
“first-out” A-1 Tranche in an aggregate principal amount of $400.0 million (the
“A-1 Tranche”) and (ii) a “second out” A-2 Tranche in an aggregate principal
amount of $200.0 million (the “A-2 Tranche”) and (y) and a senior secured ABL
facility in an aggregate principal of up to $150.0 million (the “ABL Facility”).

 

(b) Pursuant to Acquisition Agreement, [Fully-Diluted Stockholders (as defined
in the Acquisition Agreement)] will sell the Target to AcquisitionCo, via merger
of MergerSub with and into the Target.

 

(c) All the existing indebtedness (i) of the Target (excluding Indebtedness
permitted to remain outstanding pursuant to the Acquisition Agreement and other
indebtedness permitted under the Facilities Documentation), (ii) incurred under
that certain Credit Agreement, dated as of October 23, 2019 (the “Sears
Facility”), among Franchise Group Intermediate S, LLC (“Sears Holdco”),
Franchise Group Newco S, LLC (“Sears Borrower”), Guggenheim Credit Services,
LLC, as administrative agent, and the lenders and other parties party thereto,
and (iii) incurred under that certain Credit Agreement, dated as of July 10,
2019 (the “Buddy’s Facility”), among Franchise Group Intermediate B, LLC
(“Buddy’s Holdco”), Buddy’s Newco, LLC (“Buddy’s Borrower”), Kayne Solutions
Fund, L.P., as administrative agent, and the lenders and other parties party
thereto, in each case, will be refinanced or repaid in full (or substantially
simultaneously with the initial borrowings under the Facilities shall be
refinanced or repaid in full), all commitments in respect thereof terminated,
and all security, liens, financing statements, other perfection instruments and
guaranties in respect thereof discharged and released (the “Refinancing”).

 

(d) The proceeds of the Facilities on the Closing Date will be applied to pay
(i) the consideration in connection with the Acquisition, (ii) the fees and
expenses incurred in connection with the Transactions (such fees and expenses,
the “Transaction Costs”), and (iii) for the Refinancing.

 

The transactions described above (including the payment of Transaction Costs)
are collectively referred to herein as the “Transactions.”

 



A-1

 

 

CONFIDENTIAL EXHIBIT B

 

Project Buckeye

ABL Facility

Summary of Terms and Conditions

 

Capitalized terms used but not defined in this Exhibit B shall have the meanings
set forth in the Commitment Letter to which this Exhibit B is attached or the
other Exhibits to the Commitment Letter.

 

Borrower: Franchise Group Intermediate Holdco, LLC, a Delaware limited liability
company (the “Lead Borrower”), MergerSub and certain other subsidiaries of the
Lead Borrower to be agreed (together with the Lead Borrower and MergerSub, the
“Borrower”).     GACP: GACP II, L.P. (“GACP”).     Sole Lead Arranger and
Bookrunner: GACP (in such capacity, the “Lead Arranger”).         ABL
Administrative Agent and ABL Collateral Agent: GACP Finance Co., LLC will act as
the sole administrative agent and sole collateral agent (collectively, in such
capacities, the “ABL Administrative Agent”) for the ABL Lenders (as defined
below).     Transactions: As described in Exhibit A to the Commitment Letter.  
  ABL Facility: An asset-based revolving senior secured facility (the “ABL
Facility”) in an aggregate principal amount of up to $150.0 million (the “ABL
Commitment Amount”). The ABL Facility shall also include a sublimit for letters
of credit in an amount to be determined to be made available for the account of
Borrower.       Loans under the ABL Facility (the “ABL Loans”) will be available
to the Borrower in U.S. dollars.     ABL Lenders: GACP and such other lenders
that become party to the ABL Facility Documentation from time to time
(collectively, the “ABL Lenders”).     Purpose: The proceeds of loans under the
ABL Facility will be used (i) on the Closing Date, to finance the Acquisition
and the Refinancing and to pay the Transaction Costs and (ii) after the Closing
Date, for working capital and other general corporate purposes.    
Availability: Availability under the ABL Facility shall not exceed the lesser of
the ABL Commitment Amount and the Borrowing Base (as defined below). “ABL Usage”
shall mean the aggregate amount of ABL Loans, protective overadvances,
unreimbursed drawings under Letters of Credit and undrawn amounts of outstanding
Letters of Credit incurred under the ABL Facility.

 



B-1

 

 

Interest Rates and Fees: As set forth on Annex I hereto.     Borrowing Base: ABL
Loans and Letters of Credit advanced under the ABL Facility will be subject to
availability under a borrowing base calculated as follows (the “Borrowing
Base”):       (A) 85% of the amount of eligible credit card receivables and
eligible accounts, plus   (B) 90% of the net orderly liquidation value of
eligible inventory, minus   (C) in each case, customary reserves (as described
below).       Eligible in-transit inventory shall not exceed 10% of the
Borrowing Base.       Eligibility criteria for eligible accounts, eligible
credit card receivables, eligible inventory (including eligible in-transit
inventory) shall be set forth in a manner consistent with the ABL Facility
Documentation.       Notwithstanding the foregoing, the Borrowing Base on the
Closing Date shall be determined based on the Borrowing Base Certificate
delivered on the Closing Date, it being understood that, if the audit,
examinations and appraisals engaged by the ABL Administrative Agent are not
completed on or before the Closing Date or if such Borrowing Base Certificate is
not delivered by the Closing Date for any other reason, solely for purposes of
determining the Borrowing Base on the Closing Date and for the period from the
Closing Date until the earlier of (i) the date of delivery of such audit,
examinations and appraisals or (ii) the date that is three (3) month following
the Closing Date (the “Initial Availability Period”), the Borrowing Base shall
be deemed to be $100 million in the aggregate until the expiration of the
Initial Availability Period.       After the Initial Availability Period, the
Borrowing Base shall be reset based upon the results of such audit, examinations
and appraisals. Thereafter, standards of eligibility, advance rates and reserve
criteria to be utilized in the calculation of the Borrowing Base shall be
determined or modified by the ABL Administrative Agent in its Permitted
Discretion (as defined below) following notice of not less than three (3) days;
provided that the ABL Administrative Agent shall not be required to provided
notice with respect to changes to reserves based on mathematical calculations.
Upon delivery of such notice, the ABL Administrative Agent agrees to make
representatives available to discuss the proposed changes or modifications to or
establishment of the standards of eligibility, advance rates or reserve
criteria. Standards of eligibility or reserves established or modified and
changes in advance rates by the ABL Administrative Agent shall have a reasonable
relationship to circumstances, conditions, events or contingencies that are the
basis for such standards of eligibility or reserves or changes in advance rates,
as are reasonably determined by the ABL Administrative Agent in good faith. In
the event that any reserve, modification or other action contemplated in this
paragraph causes an overadvance, the Borrower shall have two (2) business days
to repay any such overage.

 



B-2

 

 

  “Permitted Discretion” means a determination made in good faith and in the
exercise of reasonable (from the perspective of a secured asset-based lender)
business judgment and as it relates to the establishment or adjustment of
reserves (or the modification of eligibility standards and criteria) shall
require that (a) such establishment, adjustment or imposition after the Initial
Availability Period be based on the analysis of facts or events first occurring
or first discovered by the ABL Administrative Agent after the Closing Date or
are materially different from the facts or events occurring or known to the ABL
Administrative Agent at the end of the Initial Availability Period, unless the
Borrower and the ABL Administrative Agent otherwise agree in writing, (b) the
contributing factors to the imposition of any reserves shall not duplicate the
exclusionary criteria set forth in the definitions of eligible accounts or
eligible inventory, as applicable (and vice versa) and (c) the amount of any
such reserve so established or the effect of any adjustment or imposition of
exclusionary criteria be a reasonable quantification (as reasonably determined
by the ABL Administrative Agent) of the incremental dilution of the Borrowing
Base attributable to such contributing factors.       The Borrowing Base shall
be computed by the Borrower monthly and a certificate (the “Borrowing Base
Certificate”) presenting the Borrower’s computation of the Borrowing Base will
be delivered to the ABL Administrative Agent promptly, but in no event later
than the 15th calendar day following the end of each calendar month, provided
however that (i) during the continuance of a Specified Event of Default (as
defined below), or if Excess Availability is less than the greater of $20
million and 15% of the ABL Loan Cap (as defined below) the Borrower shall be
required to compute the Borrowing Base and deliver a Borrowing Base Certificate
on a weekly basis until the date on which, as applicable, in the case of clause
(i), such Specified Event of Default is cured or waived, or in the case of
clause (ii), Excess Availability has been at least the greater of 15% of the ABL
Loan Cap and $20 million for at least 20 consecutive days.       “Specified
Event of Default” shall mean any payment or bankruptcy event of default, a
misrepresentation of the Borrowing Base in any material respect, a failure to
deliver any required Borrowing Base Certificate, any event of default arising
from the breach of the cash management provisions and any event of default
arising from failure to comply with the Financial Covenants.

 



B-3

 

 

  “ABL Loan Cap” shall mean, at any time, the lesser of (x) the ABL Commitment
Amount, and (y) the Borrowing Base.       “Excess Availability” means, at any
time of determination, (i) the ABL Loan Cap minus (y) ABL Usage, in each case
calculated based on the most recent Borrowing Base Certificate delivered under
the ABL Facility.     Maturity: The ABL Facility will mature and the commitments
thereunder will terminate on the earlier of (i) the 90th day preceding the
maturity of the First Lien Term Loan Facility and (ii) the fifth anniversary of
the Closing Date.     Guarantees: All obligations of the Borrower under the ABL
Facility will be unconditionally guaranteed by:       (a)  Franchise Group New
Holdco, LLC, a Delaware limited liability company (“Holdings”), which is the
direct parent of the Lead Borrower; and       (b) Subject to exceptions to be
agreed, each existing and each subsequently acquired or organized direct or
indirect subsidiary of the Lead Borrower (other than (i) Franchise Group
Intermediate L, LLC, a Delaware limited liability company (“Liberty Holdco”), or
any of its direct or indirect subsidiaries (collectively with Liberty Holdco,
the “Liberty Entities”) and (ii) Franchise Group Intermediate V, LLC, a Delaware
limited liability company (“VSI Holdco”), or any of its direct or indirect
subsidiaries (collectively with VSI Holdco, the “VSI Entities”), in the case of
the foregoing clauses (i) and (ii), so long as the guarantee of either Facility
by such Liberty Entities and VSI Entities is prohibited by the terms of
indebtedness which is not provided by FGI Topco or any of its affiliates (to the
extent such prohibition applies, the “Excluded Liberty/VSI Entities”)), (the
“Subsidiary Guarantors”; and together with Holdings, the “Guarantors”).      
The foregoing guarantees are referred to herein as the “Guarantees.” The
Borrower and the Guarantors are herein referred to as the “Loan Parties” and,
individually, as a “Loan Party.”

 



B-4

 

 

  On the Closing Date, after giving effect to the Transactions (1) Holdings
shall directly own 100% of the voting and non-voting interest of the Lead
Borrower, (2) the Lead Borrower shall directly own 100% of the voting and
non-voting interest of AcquisitionCo, (3) AcquisitionCo shall directly own 100%
of the voting and non-voting interest of MergerSub and (4) the Lead Borrower
shall directly or indirectly own 100% of the voting and non-voting equity
interests of each Subsidiary Guarantor.     Collateral: Subject to the
limitations set forth below and the Certain Funds Provision, obligations of the
Loan Parties in respect of the ABL Facility will be secured by a valid and
perfected security interest on all assets of the Loan Parties, in each case,
wherever located, now owned or hereafter acquired, including without limitation
(a) all tangible and intangible assets of the Loan Parties (including, without
limitation, each promissory note issued by A Team Sales, LLC to the Sears
Borrower); (b) all of the equity interests issued by the Borrower, any other
Loan Party (other than Holdings) and each present and future, direct or indirect
subsidiary of any Loan Party (other than any equity interests issued by any
Liberty/VSI Entities to the extent that a pledge thereof to secure the ABL
Facility is prohibited by the terms of indebtedness which is not provided by FGI
Topco or any of its affiliates); and (c) all proceeds and products of the
property and assets described in clauses (a) and (b) above, in each case other
than any Excluded Assets, (collectively, the “Collateral”).

 



B-5

 

 

  Notwithstanding anything to the contrary, the Collateral shall exclude the
following: (i) motor vehicles and other assets subject to certificates of title;
(ii) any leased real property, (iii) any owned real property with a fair market
value of less than an amount to be agreed (with any required mortgages on
properties with a value greater than such amount being permitted to be delivered
post-closing); (iv) intent-to-use trademark or service mark applications; (v)
equity interests in any person other than wholly-owned subsidiaries to the
extent not permitted by the terms of such subsidiary’s organizational or joint
venture documents as in effect on the date the applicable person becomes a
direct or indirect subsidiary of the Borrower and not created or entered into in
contemplation of the Transactions or the acquisition thereof) (it being
understood that no joint venture arrangements shall exist as of the Closing
Date) (provided, that, the income stream, receivables, and proceeds of such
equity interests shall be Collateral); (vi) any lease, license, or other
agreement or any property subject to a purchase money security interest or
capital lease obligation, or similar arrangements, in each case, to the extent
permitted under the ABL Facility Documentation to the extent that a grant of a
security interest therein would violate or invalidate such lease, license, or
agreement, purchase money, capital lease, or a similar arrangement or create a
right of termination in favor of any other party thereto (other than the
Borrower or a Guarantor) after giving effect to the applicable anti-assignment
provisions of the UCC or other applicable law which provides that the assignment
thereof is deemed effective under applicable law notwithstanding such
prohibition, and other than the proceeds thereof; (vii) pledges and security
interests in any asset prohibited (A) by applicable law, rule, regulation at any
time or (B) by a contractual obligation binding on the grantor at the time the
asset subject to such contractual obligation was acquired (so long as not
entered into in contemplation of such acquisition) (in each case, except to the
extent such prohibition is unenforceable after giving effect to the applicable
provisions of the Uniform Commercial Code) or which could require governmental
(including regulatory) consent, approval, license or authorization to be pledged
(unless such consent, approval, license or authorization has been received) (in
each case, after giving effect to the applicable provisions of the Uniform
Commercial Code), and other than the proceeds thereof; (viii) assets located
outside the United States to the extent a security interest in such assets could
reasonably be expected to result in material adverse tax consequences and
subject to Tax Principles (to be agreed); (ix) zero balance accounts and deposit
accounts to the extent the balance of that account is automatically transferred
at the end of each business day to a concentration account that is subject to
the ABL Administrative Agent’s control (subject to the post-closing time frame
for granting such control to the ABL Administrative Agent), local or petty cash
accounts to the extent the balance on each such account is less than an amount
to be agreed, accounts used solely for payroll (including accounts used for the
disbursement of payroll, for payroll taxes and other employee wage and benefit
payments), accounts used solely for withholding and trust accounts, escrow and
any other fiduciary accounts (collectively, “Excluded Accounts”), (x) margin
stock and (xi) other exceptions to be mutually agreed upon (collectively, the
“Excluded Assets”); provided that the proceeds and receivables of any Excluded
Assets shall not constitute Excluded Assets (unless such proceeds otherwise
qualify as Excluded Assets) and rather, shall be included as Collateral.      
The Loan Parties shall be required to use commercially reasonable efforts to
deliver collateral access agreements in customary form and substance reasonably
satisfactory to the ABL Administrative Agent in respect of certain material
leased real properties to be agreed. No security agreements or pledge agreements
governed under the laws of any non-United States jurisdiction shall be required
and no filing or other action outside of the United States to create or perfect
a security interest therein in any asset shall be required, in each case, unless
the total assets or Consolidated EBITDA attributable to subsidiaries located in
a jurisdiction outside the United States exceed thresholds to be agreed (subject
to Tax Principles, to be agreed).

 



B-6

 

 

  Subject to the limitations set forth in this section and subject to the
Certain Funds Provision, the obligations under the ABL Facility will be secured
by: (i) a perfected first priority security interest in the Collateral
consisting of (a) credit card receivables and account receivables (in each case,
other than to the extent constituting identifiable proceeds of Term Collateral),
(b) deposit accounts, securities accounts and commodity accounts and the cash
and funds held therein (in each case, other than to the extent constituting
identifiable proceeds of Term Collateral held in such deposit accounts,
securities accounts and commodity accounts), (c) inventory, (d) documents,
supporting obligations, books and records related to the foregoing, (e) general
intangibles evidencing, governing, or securing the foregoing, and in each case,
proceeds thereof, but excluding for the avoidance of doubt, without limitation,
equity interests, real estate, equipment and intellectual property; provided
that subject to the Intercreditor Agreement, the ABL Administrative Agent shall
have a non-exclusive license allowing the use of such intellectual property as
may be necessary for the liquidation of the Collateral in addition to the
benefit of other customary intercreditor provisions relating to the access and
use of the Term Collateral (other than the Excluded Assets, the “ABL
Collateral”), and (ii) a perfected second priority security interest in the Term
Collateral.       All the above-described pledges, security interests and
mortgages shall be created on terms, and pursuant to documentation, consistent
with the ABL Documentation Principles. Notwithstanding the foregoing, the
requirements of the preceding paragraphs of this “Collateral” section shall be,
as of the Closing Date, subject to the Certain Funds Provision.     Deposit
Accounts and Securities Accounts:

Deposit accounts and securities accounts held by the Loan Parties (other than
Excluded Accounts) shall be subject to customary “springing” control agreements
in form and substance reasonably acceptable to the ABL Administrative Agent
among the depository bank, the applicable Loan Party and the ABL Administrative
Agent, in form and substance satisfactory to the ABL Administrative Agent within
30 days following the Closing Date (or, for deposit accounts or securities
accounts acquired after the Closing Date (other than Excluded Accounts),
following the opening or acquisition of such accounts) (or, in each case, such
later date agreed to by the ABL Administrative Agent) for all deposit accounts
and securities accounts of the Loan Parties (other than Excluded Accounts).

 

 



B-7

 

 

  During a Cash Dominion Period (as defined below), all cash receipts and
amounts in controlled concentration account agreements will be swept into a
collection account maintained with the ABL Administrative Agent and used to
repay borrowings under the ABL Facility, subject to customary exceptions and
thresholds.       “Cash Dominion Period” means (a) the period from the date that
Excess Availability shall have been less than the greater of $20 million and 15%
of the ABL Loan Cap to the date that Excess Availability shall have been at
least the greater of $20 million and 15% of the ABL Loan Cap for 20 consecutive
calendar days or (b) upon the occurrence of a Specified Event of Default, the
period that such Specified Event of Default shall be continuing.     ABL
Facility Documentation: The definitive documentation for ABL Facility, including
all the above-described pledges, security interests, and mortgages (the “ABL
Facility Documentation”) shall be based on the Term Loan Documentation, with
modifications (i) to reflect the asset based revolving nature of the ABL
Facility and (ii) modifications consistent with this Term Sheet. To the extent
that any representations and warranties made on the Closing Date are qualified
by “Material Adverse Effect”, for the purposes of such representations and
warranties, the definition thereof shall be “Material Adverse Effect” as defined
in the Acquisition Agreement. The foregoing shall be referred to as the “ABL
Documentation Principles”.       The relative rights and priorities in the
Collateral for the secured parties in the ABL Facility and the First Lien Term
Loan Facility will be set forth in the in an intercreditor agreement (the
“Intercreditor Agreement“) which shall be based on the intercreditor agreement,
dated as of November 30, 2018, which was separately identified prior to the date
hereof, with such modifications as may be mutually agreed.     Mandatory
Prepayments: If at any time the outstanding drawings under the ABL Facility
exceed the ABL Loan Cap, prepayment of the ABL Loans shall be required in an
amount equal to such excess (without any permanent reduction in commitments).

 



B-8

 

 

  Subject to the Intercreditor Agreement, Loans under the ABL Facility shall be
prepaid (without any permanent reduction in commitments) with:       (a) 100% of
the net cash proceeds of all non-ordinary course asset sales or other
dispositions of property (including, without limitation, insurance and
condemnation proceeds) by the Loan Parties and their subsidiaries (other than
any Excluded Liberty/VSI Entities except to the extent (x) the Liberty Facility
or the credit facilities to which the VSI Entities are subject, as applicable,
has been repaid in full and terminated or (y) the Liberty Facility or such other
credit facilities permit the applicable Excluded Liberty/VSI Entities to
distribute the proceeds of such asset sales or other dispositions to
equityholders that are not Excluded Liberty/VSI Entities (to the extent of such
distribution)), subject to customary reinvestment rights so long as no default
or event of default has occurred and is continuing at the time of such
disposition;       (b) 100% of the net cash proceeds of issuances of debt
obligations of the Loan Parties and their subsidiaries (other than any Excluded
Liberty/VSI Entities) after the Closing Date (other than permitted debt); and  
    (c) 100% of the net cash proceeds of Extraordinary Receipts (to be defined
in a manner to be mutually agreed) in excess of an amount to be agreed in any
fiscal year.     Voluntary Prepayments/Reductions in Commitments: Voluntary
prepayments of borrowings under the ABL Facility will be permitted at any time,
in minimum principal amounts to be agreed upon, without premium or penalty,
subject to reimbursement of the ABL Lenders’ redeployment costs in the case of a
prepayment of Adjusted LIBOR loans other than on the last day of the relevant
interest period.     Representations and Warranties: Limited to the following
(applicable to the Loan Parties and their subsidiaries (other than any Excluded
Liberty/VSI Entities)), in each case with customary exceptions, limitations and
qualifications to be mutually agreed, and otherwise consistent with the ABL
Documentation Principles: organization; requisite power and authority;
qualification; capital stock and ownership with respect to subsidiaries; due
authorization; no conflict; governmental consents; binding obligation; financial
statements; projections; no material adverse effect since the Closing Date;
adverse proceedings, etc.; payment of material taxes; properties; environmental
matters; governmental regulation; margin stock; employee matters; employee
benefit plans; certain fees; solvency; compliance with statues, etc.;
intellectual property; inventory and equipment; insurance; bank accounts and
securities accounts; security interests; PATRIOT Act; OFAC/sanctions; FCPA,
anti-money laundering, anti-bribery; disclosure; use of proceeds; chief
executive offices; and franchising matters; accuracy and completeness of the
Borrowing Base Certificates.     Conditions Precedent to Borrowing: The
availability of the initial borrowing under the ABL Facility shall only be
subject solely to (a) the delivery of a customary borrowing notice (which, for
the avoidance of doubt, shall not require a certification (x) as to the accuracy
of any representations and warranties other than the Specified Representations
and the Specified Acquisition Agreement Representations or (y) as to the absence
of any default or Event of Default under the ABL Facility Documentation) and (b)
the conditions set forth in Exhibit C hereto.

 



B-9

 

 

Affirmative Covenants: Limited to the following (applicable to the Loan Parties
and their subsidiaries (other than any Excluded Liberty/VSI Entities)), in each
case with customary exceptions, limitations and qualifications to be mutually
agreed, and otherwise consistent with the ABL Documentation Principles:
financial statements and other reports, management discussion and analysis;
existence; payment of material taxes; maintenance of properties; insurance; cash
management and springing cash dominion upon an event of default; inspections;
lender meetings and conference calls; compliance with laws; environmental;
subsidiaries; additional material owned real estate assets; further assurances;
use of proceeds; and franchising matters. The ABL Administrative Agent shall be
entitled to one field examination and one inventory appraisal per year, provided
that the foregoing limitations shall not be applicable during the continuance of
an event of default.     Negative Covenants: Limited to the following
(applicable to the Loan Parties and their subsidiaries (other than, except as
otherwise expressly described below, any Excluded Liberty/VSI Entities)), in
each case with customary exceptions, limitations and qualifications to be
mutually agreed, and otherwise consistent with the ABL Documentation Principles:
indebtedness; liens; equitable lien; no further negative pledges; restricted
junior payments; restrictions on distributions and dividends (subject to the
exception below and permitting among other items, customary tax distributions);
investments; fundamental changes, dispositions of assets, acquisitions; disposal
of subsidiary interests; sales and lease-backs; transactions with affiliates;
conduct of business; customary passive holding company covenant with respect to
Holdings; changes to organizational documents; accounting methods; deposit
accounts and securities accounts; prepayments of certain indebtedness for
borrowed money or junior indebtedness; anti-terrorism laws; and franchising
matters.       Notwithstanding the foregoing, following the Closing Date, the
Borrower may make Permitted Dividends (as defined and subject to the same terms
as the Term Loan Term Sheet), subject to satisfactory review of the Sponsor
Model.

 



B-10

 

 

Payment Conditions: So long as no event of default has occurred and is
continuing or would result therefrom, the ABL Facility Documentation will
include, in addition to the same baskets and exceptions permitted by the First
Lien Term Loan Facility (including those for Permitted Acquisitions,
Investments, Restricted Payments and dispositions (other than assets of the type
included in any Borrowing Base)), additional exceptions permitting unlimited
distributions, dividends, investments and acquisitions, subject to satisfaction
of the following conditions (the “Payment Conditions”):     (a)(x) pro forma
Excess Availability is equal to at least 15% of the ABL Loan Cap, (y) pro forma
Average Excess Availability (to be defined) for the 30 days prior to the closing
of the proposed transaction is equal to at least 12.5% of the ABL Loan Cap and
(z) pro forma Fixed Charge Coverage Ratio is at least 1.10:1.00, or (b) Pro
forma Excess Availability is equal to at least 20% of the ABL Loan Cap and (y)
pro forma Average Excess Availability for the 30 days prior to the closing of
the proposed transaction is equal to at least 15% of the ABL Loan Cap.    
Financial Covenants: If Excess Availability shall be less than the greater of
12.5% of the ABL Loan Cap and $15 million (the “ABL Covenant Trigger”) and until
Excess Availability is greater than or equal to the ABL Covenant Trigger for 20
consecutive calendar days (such period, a “Compliance Period”), the Borrowers
shall comply on a quarterly basis with a minimum Fixed Charge Coverage Ratio (to
be defined in a manner to be mutually agreed) of not less than 1.00:1.00.      
For purposes of determining compliance with the Fixed Charge Coverage Ratio, a
cash equity contribution (which shall be common equity or otherwise in a form
reasonably acceptable to the ABL Administrative Agent) in the Borrower after the
end of the relevant fiscal quarter and on or prior to the day that is ten
business days after the earlier of the date on which the compliance certificate
was delivered to the ABL Administrative Agent in respect of such fiscal quarter
and the date on which the compliance certificate was required to be delivered to
the ABL Administrative Agent in respect of such fiscal quarter will, at the
request of the Borrower (so long as the compliance certificate for such fiscal
quarter was timely delivered) (the “Equity Cure Period “), be included in the
calculation of Consolidated EBITDA solely for purposes of determining compliance
with the Fixed Charge Coverage Ratio for the applicable fiscal quarter and
applicable subsequent periods that include such fiscal quarter (any such equity
contribution so included in the calculation of Consolidated EBITDA, a “Specified
Equity Contribution”); provided that (a) in each four fiscal quarter period,
there shall be a period of two fiscal quarters in which no Specified Equity
Contribution is made, (b) Specified Equity Contributions shall not be made in
respect of consecutive fiscal quarters, (c) only four Specified Equity
Contributions may be made during the term of the ABL

 



B-11

 

 

  Facility, (d) the amount of any Specified Equity Contribution shall not exceed
the amount required to cause the Borrower to be in compliance with such Fixed
Charge Coverage Ratio, (e) all such Specified Equity Contributions will be
disregarded for all purposes other than determining compliance with the Fixed
Charge Coverage Ratio, including, without limitation, for purposes of
determining any financial ratio based conditions, pricing, or availability of
any baskets with respect to the covenants contained in the ABL Facility
Documentation, and (f) there shall be no pro forma or other reduction in
indebtedness (via cash netting or otherwise) with the proceeds of any Specified
Equity Contribution for determining compliance with the Financial Covenants for
any four quarter period that includes the fiscal quarter in which such Specified
Equity Contribution is made. No borrowings shall be permitted during the Equity
Cure Period.     Events of Default: Limited to the following (applicable to
Holdings, the Borrower and its Subsidiaries), in each case with customary
exceptions, limitations and qualifications to be mutually agreed, and otherwise
consistent with the ABL Documentation Principles: nonpayment of principal when
due; nonpayment of interest, fees, or other amounts after a five day grace
period; failure to deliver the Borrowing Base Certificate (subject to a 3 day
cure period for monthly deliveries and 1 day cure period for weekly deliveries),
failure to comply with the cash management covenant during a Cash Dominion
Period and the use of proceeds covenant, cross-default and cross-acceleration to
other material debt; provided that with respect to an event of default under the
First Lien Term Loan Facility and the A-2 Tranche shall only be after the 60th
day after such event of default has occurred and is continuing; violation of
negative covenants, the Financial Covenants, or certain affirmative reporting
covenants; material inaccuracy of representations and warranties; violation of
other covenants subject to grace periods of 30 days; bankruptcy and insolvency
events; material judgments; dissolution; certain ERISA and other pension events
subject to a Material Adverse Effect standard; change of control (to be
defined); actual or asserted (by any Loan Party) invalidity of any material
Guarantee, any material portion of the security interest; proceedings; and
subordinated indebtedness.     Voting: Amendments and waivers of the ABL
Facility Documentation will require the approval of the ABL Administrative Agent
and ABL Lenders (the “Required ABL Lenders”) holding more than 50% of the
aggregate amount of loans and commitments under the ABL Facility and, in
addition: (a) the consent of each affected Lender shall be required with respect
to (i) increases in, or extensions of, commitments of such Lender, (ii)
reductions of principal, interest (other than default interest), premiums, or
fees, (iii) reductions in the amount of, or extensions of, scheduled
amortization or final maturity, and (iv) modifications of the pro rata sharing
provisions, the pro rata repayment provisions or any other provision of a Loan
Document in a manner that would alter (or have the effect of altering) the pro
rata allocation among the ABL Lenders of any payments, disbursements, or
setoffs; (b) the consent of 100% of the ABL Lenders will be required with
respect to (i) modifications to any of the voting percentages applicable
thereto, (ii) increases in advance rates under the definition of Borrowing Base
(provided that the foregoing shall not impair the ability of the ABL
Administrative Agent to add, remove, reduce or increase reserves against the
Borrowing Base assets in its Permitted Discretion) and (iii) a release of a
material portion of the Guarantors or a release of (or subordination of liens
on) a material portion of the Collateral, in each case, in any transaction or
series of related transactions (other than in connection with permitted asset
sales, permitted dispositions, permitted mergers, permitted liquidations or
dissolutions, or as otherwise permitted in the ABL Facility Documentation); and
(c) the consent of the ABL Administrative Agent will be required to amend,
modify, or otherwise affect the rights and duties of the ABL Administrative
Agent.

 



B-12

 

 

  The ABL Facility Documentation shall contain customary provisions for
replacing non-consenting ABL Lenders in connection with amendments and waivers
requiring the consent of the ABL Administrative Agent and all relevant ABL
Lenders so long as the ABL Administrative Agent and relevant ABL Lenders holding
at least 50% of the aggregate amount of the loans and commitments under the ABL
Facility have consented thereto (the “Yank-A-Bank Right”).     Yield Protection
and Increased Costs: Usual and customary for facilities and transactions of this
type, including customary tax gross-up provisions (including, without
limitation, with respect to the Dodd-Frank Wall Street Reform and Consumer
Protection Act, Basel III, and NAIC requests, directives, or guidelines).    
Defaulting Lenders: Usual and customary for facilities and transactions of this
type, including, without limitation, with respect to customary European Union
“bail-in” provisions.     Assignments and Participations: The ABL Lenders will
be permitted to assign loans and commitments with the consent of (a) the
Borrower unless a Specified Event of Default has occurred and is continuing or
such assignment is to a Lender, an affiliate of a Lender, or an approved fund;
provided that the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the ABL
Administrative Agent within ten business days after having received notice
thereof; and (b) the ABL Administrative Agent (unless such assignment is to a
Lender, an affiliate of a Lender, or an approved fund), in the case of each of
(a) and (b), such consent not to be unreasonably withheld or delayed. Unless
otherwise agreed by the ABL Administrative Agent and the Borrower, each
assignment (except to other ABL Lenders or their affiliates or approved funds)
will be in a minimum amount of $1.0 million (or, if less, the full amount of the
assignee’s interests in the ABL Facility). The ABL Administrative Agent will
receive a processing and recordation fee of $3,500, payable by the assignor
and/or the assignee, with each assignment.

 



B-13

 

 

  The ABL Lenders will be permitted to participate loans and commitments subject
to customary terms and conditions. Voting rights of participants shall be
limited to matters in respect of (a) increases in commitments, (b) reductions of
principal, interest (other than default interest), or fees, (c) extensions of
scheduled amortization or final maturity, and (d) releases of all or
substantially all of the Collateral or all or substantially all of the
Guarantees.       Neither the Borrower, the Sponsor, any other direct or
indirect equity holder of Holdings, any affiliate of any of the foregoing, nor
any person owning or controlling any trade debt or Indebtedness of any Loan
Party (other than the ABL Facility) shall be permitted to purchase any
assignments or participations of loans or commitments under the ABL Facility,
and any assignments or participations to any such person shall be void ab
initio.       Notwithstanding the foregoing, unless a Specified Event of Default
has occurred and is continuing, assignments and participations will not be
permitted to (a) any person that has been separately identified in writing by
you or the Borrower to us on or prior to the date hereof, (b) those persons who
are competitors of you, the Target and your and their subsidiaries that are
separately identified in writing by you or the Borrower to us from time to time,
and (c) in the case of each of clauses (a) and (b), any of their respective
affiliates (which, for the avoidance of doubt, shall not include any bona fide
debt investment funds that are affiliates of the persons referenced in clause
(b) above, unless separately identified by you pursuant to clause (a) above)
that are either (i) identified in writing by you or the Borrower from time to
time or (ii) readily identifiable on the basis of such affiliate’s name (clauses
(a), (b) and (c) above, collectively “Disqualified Lenders”).     Expenses and
Indemnification: Customary for facilities and transactions of this type and
consistent with the ABL Documentation Principles.     Governing Law and Forum:
New York and Borough of Manhattan.     Counsel to ABL Administrative Agent:
Sidley Austin LLP.

 



B-14

 

 

CONFIDENTIAL ANNEX I TO EXHIBIT B

  

Interest Rates: The interest rates under the ABL Facility will be, at the option
of the Borrower (a) Adjusted LIBOR plus the Applicable Margin or (b) ABR plus
the Applicable Margin.       As used herein:       “Adjusted LIBOR” means the
London interbank offered rate, adjusted for statutory reserve requirements;
provided that Adjusted LIBOR shall be no less than 1.50% per annum. The LIBOR
replacement language in respect of the Adjusted LIBOR rate shall be consistent
with customary ARRC language for transactions of this type.       “ABR” means
the highest of (a) the prime rate announced by The Wall Street Journal, (b) the
Federal Funds Rate plus 0.50% per annum, (c) one-month Adjusted LIBOR (taking
into account any floor) plus 1.00% per annum, and (d) 2.50% per annum.      
“Applicable Margin” means (i) 3.00% per annum, in the case of Adjusted LIBOR
loans, and (ii) 2.00% per annum, in the case of ABR loans.       Adjusted LIBOR
borrowings may be made for interest periods of 1, 2, 3, or 6 months, as selected
by the Borrower.       Interest on loans and all fees will be payable in arrears
on the basis of a 360-day year (calculated on the basis of actual number of days
elapsed); provided that interest on ABR loans will be payable in arrears on the
basis of a 365-day year (or a 366-day year in a leap year), in each case
calculated on the basis of the actual number of days elapsed. Interest will be
payable on Adjusted LIBOR loans on the last day of the applicable interest
period and upon prepayment, and on ABR loans quarterly and upon prepayment.    
Default Rate: Upon and during the continuance of any event of default, the
applicable interest rate plus 2.00% per annum, and with respect to any amount
other than principal (including interest), the interest rate applicable to ABR
loans plus 2.00% per annum.     Unused Line Fee: 0.50% per annum (subject to
adjustment based on utilization level) on the undrawn portion of ABL Commitment
Amount, payable to non-Defaulting Lenders quarterly in arrears after the Closing
Date and upon the termination of the ABL Commitment Amounts, calculated based on
the number of days elapsed in a 360-day year.

 



B-I-1

 

 



CONFIDENTIAL EXHIBIT C



 

Project Buckeye

A-1 Tranche Term Loan Facility

Summary of Terms and Conditions

 

Capitalized terms used but not defined in this Exhibit C shall have the meanings
set forth in the Commitment Letter to which this Exhibit C is attached or the
other Exhibits to the Commitment Letter.

 

Borrower: Lead Borrower and MergerSub (collectively, the “Borrower”).     GACP:
GACP II, L.P. (“GACP”).     Sole Lead Arranger and Bookrunner: GACP (in such
capacity, the “Lead Arranger”).   Term Loan Administrative Agent: GACP Finance
Co., LLC will act as the sole administrative agent (collectively, in such
capacities, the “Term Loan Administrative Agent” and together with the ABL
Administrative Agent, the “Administrative Agents”) for the Term Loan Lenders (as
defined below).     Term Loan Collateral Agent: An entity to be mutually agreed
will act as the sole collateral agent (collectively, in such capacity, the “Term
Loan Collateral Agent”) for the Term Loan Lenders (as defined below).    
Transactions: As described in Exhibit A to the Commitment Letter.     First Lien
Term Loan Facility: A senior secured first lien term loan facility in an
aggregate principal amount of up to $600.0 million (plus, at the Borrower’s
election, an additional amount sufficient to fund any upfront fees or OID in
respect of the Facilities pursuant to the “market flex” provisions of the Fee
Letter) (the “First Lien Term Loan Facility”), which shall be composed of (i) an
A-1 Tranche in an aggregate principal amount of $400.0 million (the “A-1
Tranche”) and (ii) an A-2 Tranche in an aggregate principal amount of $200.0
million (the “A-2 Tranche”).       Loans under the First Lien Term Loan Facility
(the “First Lien Term Loans”) will be available to the Borrower in U.S. dollars.
    Term Loan Lenders: GACP and such other lenders that become party to the Term
Loan Documentation from time to time (in such capacity, the “Term Loan Lenders”
and together with the ABL Lenders, the “Lenders”).     Purpose: The proceeds of
loans under the First Lien Term Loan Facility will be used (i) on the Closing
Date, to finance the Acquisition and the Refinancing and to pay the Transaction
Costs and (ii) after the Closing Date, for working capital and other general
corporate purposes.

 



C-1

 

 

Availability: The First Lien Term Loan Facility must be drawn in a single
drawing concurrently with the consummation of the Acquisition and the
Refinancing. Amounts prepaid under the First Lien Term Loan Facility may not be
reborrowed.     Interest Rates and Fees: As set forth on Annex I hereto.    
Maturity and Amortization: The First Lien Term Loan Facility will mature on the
fifth anniversary of the Closing Date and will amortize in aggregate annual
amounts equal to $25.0 million, payable in equal quarterly installments
commencing on the last day of the first full fiscal quarter ending after the
Closing Date.       A final balloon payment equal to the remaining balance of
the First Lien Term Loan Facility shall be payable at maturity.     Guarantees:
All obligations of the Borrower under the First Lien Term Loan Facility will be
unconditionally guaranteed by the same Guarantors that guarantee the ABL
Facility.     Collateral: Subject to the limitations set forth below and the
Certain Funds Provision, obligations of the Loan Parties in respect of the First
Lien Term Loan Facility will be secured by a valid and perfected security
interest on all Collateral of the Loan Parties.       The Loan Parties shall be
required to use commercially reasonable efforts to deliver collateral access
agreements in customary form and substance reasonably satisfactory to the Term
Loan Administrative Agent and the Term Loan Collateral Agent in respect of
certain material leased real properties to be agreed. No security agreements or
pledge agreements governed under the laws of any non-United States jurisdiction
shall be required and no filing or other action outside of the United States to
create or perfect a security interest therein in any asset shall be required, in
each case, unless the total assets or Consolidated EBITDA attributable to
subsidiaries located in a jurisdiction outside the United States exceed
thresholds to be agreed (subject to Tax Principles, to be agreed).       Subject
to the limitations set forth in this section and subject to the Certain Funds
Provision, the obligations under the First Lien Term Loan Facility will be
secured by: (i) a perfected first priority security interest in the Collateral
(other than the ABL Collateral and the Excluded Assets) (the “Term Collateral”),
and (ii) a perfected second priority security interest in the ABL Collateral.

 



C-2

 

 

  All the above-described pledges, security interests and mortgages shall be
created on terms, and pursuant to documentation, consistent with the Term Loan
Documentation Principles. Notwithstanding the foregoing, the requirements of the
preceding paragraphs of this “Collateral” section shall be, as of the Closing
Date, subject to the Certain Funds Provision.   Deposit Accounts and Securities
Accounts: Deposit accounts and securities accounts held by the Loan Parties
(other than Excluded Accounts) shall be subject to customary “springing” control
agreements in form and substance reasonably acceptable to the Term Loan
Administrative Agent and the Term Loan Collateral Agent among the depository
bank, the applicable Loan Party and the Term Loan Administrative Agent and the
Term Loan Collateral Agent, in form and substance satisfactory to the Term Loan
Administrative Agent within 30 days following the Closing Date (or, for deposit
accounts or securities accounts acquired after the Closing Date (other than
Excluded Accounts), following the opening or acquisition of such accounts) (or,
in each case, such later date agreed to by the Term Loan Administrative Agent)
for all deposit accounts and securities accounts of the Loan Parties (other than
Excluded Accounts).     Term Loan Documentation: The definitive documentation
for the First Lien Term Loan Facility, including all the above-described
pledges, security interests, and mortgages (the “Term Loan Documentation” and,
together with the ABL Facility Documentation, the “Facilities Documentation”)
shall be based on the documentation for the credit facility governed by the
Credit Agreement, dated as of October 23, 2019 (as amended through the date
hereof, the “Precedent Credit Agreement”), by and among, inter alia, Sears
Holdco, as holdings, Sears Borrower, as borrower, Guggenheim Credit Services,
LLC, as administrative agent, and the lenders party thereto, in each case, with
(i) modifications to remove the revolving facility; (ii) materiality
qualifications and other exceptions that give effect to and/or permit the
Transactions, (iii) reasonable modifications to the operational and agency
provisions to reflect (A) the operational and strategic requirements of Holdings
and its respective subsidiaries (after giving effect to the Transactions) in
light of their size, geographic locations, industries, business and practices,
operations, and financial accounting and (B) changes in law or accounting
standards since the date of the Precedent Credit Agreement, (iv) modifications
consistent with this Term Sheet and (v) modifications to reflect the term loan
and unitranche nature of the First Lien Term Loan Facility including, without
limitation, debt caps, voting rights (which voting rights may be inconsistent
with the provisions under the caption “Voting” below), buyout rights,
enforcement standstills, waterfalls, waterfall triggers and bankruptcy rights,
in each case, on a basis consistent with that certain Agreement Among Lenders,
dated as of January 28, 2019, among GACP II L.P., GACP Finance Co., LLC and the
other parties party thereto with such modifications as are reasonably required
by the Commitment Parties, which may be documented under the Loan Documents and
not in a separate agreement among lenders. To the extent that any
representations and warranties made on the Closing Date are qualified by
“Material Adverse Effect”, for the purposes of such representations and
warranties, the definition thereof shall be “Material Adverse Effect” as defined
in the Acquisition Agreement. The foregoing shall be referred to as the “Term
Loan Documentation Principles”.

 



C-3

 

 

  The relative rights and priorities in the Collateral for the secured parties
in the ABL Facility and the First Lien Term Loan Facility will be set forth in
the in an intercreditor agreement (the “Intercreditor Agreement”) which shall be
based on the intercreditor agreement, dated as of November 30, 2018, which was
separately identified prior to the date hereof, with such modifications as may
be mutually agreed.     Mandatory Prepayments: Subject to the Intercreditor
Agreement, the Term Loans under the First Lien Term Loan Facility shall be
prepaid with:       (a) a percentage to be mutually agreed of the quarterly
excess cash flow (to be defined as mutually agreed, “Excess Cash Flow”);
provided that voluntary prepayments of First Lien Term Loans shall reduce excess
cash flow payments on a dollar-for-dollar basis (except to the extent made with
the proceeds of indebtedness);       (b) 100% of the net cash proceeds of all
non-ordinary course asset sales or other dispositions of property (including,
without limitation, insurance and condemnation proceeds) by the Loan Parties and
their subsidiaries (other than any Excluded Liberty/VSI Entities except to the
extent (x) the Liberty Facility or the credit facilities to which the VSI
Entities are subject, as applicable, has been repaid in full and terminated or
(y) the Liberty Facility or such other credit facilities permit the applicable
Excluded Liberty/VSI Entities to distribute the proceeds of such asset sales or
other dispositions to equityholders that are not Excluded Liberty/VSI Entities
(to the extent of such distribution)), subject to customary reinvestment rights
so long as no default or event of default has occurred and is continuing at the
time of such disposition;       (c) 100% of the net cash proceeds of issuances
of debt obligations of the Loan Parties and their subsidiaries (other than any
Excluded Liberty/VSI Entities) after the Closing Date (other than permitted
debt);       (d) 100% of the net cash proceeds of Specified Equity
Contributions; and       (e) 100% of the net cash proceeds of Extraordinary
Receipts (to be defined in a manner to be mutually agreed) in excess of an
amount to be agreed in any fiscal year.

 



C-4

 

 

  The above described mandatory prepayments shall be applied to each installment
of the principal balance of the A-1 Tranche (x), with respect to mandatory
prepayments made within one year of the Closing Date, ratably in direct order of
maturity thereof until paid in full and (y) with respect to mandatory
prepayments made on or after the first anniversary of the Closing Date, ratably
in inverse order of maturity thereof until paid in full; provided that certain
mandatory prepayments may be declined by the Lenders and, to the extent so
declined, shall be first offered to the other Lenders who did not decline such
prepayments and, to the extent declined by such other Lenders, may be retained
by the Borrower.    

Voluntary Prepayments/Reductions in Commitments:

 

 

After the first anniversary of the Closing Date, voluntary prepayments of
borrowings under the First Lien Term Loan Facility will be permitted at any
time, in minimum principal amounts to be agreed upon, subject to the payment of
the Call Premium, subject to reimbursement of the Term Loan Lenders’
redeployment costs in the case of a prepayment of Adjusted LIBOR loans other
than on the last day of the relevant interest period.     Representations and
Warranties: Limited to the following (applicable to the Loan Parties and their
subsidiaries (other than any Excluded Liberty/VSI Entities)), in each case with
customary exceptions, limitations and qualifications to be mutually agreed and
otherwise consistent with the Term Loan Documentation Principles: organization;
requisite power and authority; qualification; capital stock and ownership with
respect to subsidiaries; due authorization; no conflict; governmental consents;
binding obligation; financial statements; projections; no material adverse
effect since the Closing Date; adverse proceedings, etc.; payment of material
taxes; properties; environmental matters; governmental regulation; margin stock;
employee matters; employee benefit plans; certain fees; solvency; compliance
with statues, etc.; intellectual property; inventory and equipment; insurance;
bank accounts and securities accounts; security interests; PATRIOT Act;
OFAC/sanctions; FCPA, anti-money laundering, anti-bribery; disclosure; use of
proceeds; chief executive offices; and franchising matters.     Conditions
Precedent to Borrowing: The availability of the initial borrowing under the
First Lien Term Loan Facility shall only be subject solely to (a) the delivery
of a customary borrowing notice (which, for the avoidance of doubt, shall not
require a certification (x) as to the accuracy of any representations and
warranties other than the Specified Representations and the Specified
Acquisition Agreement Representations or (y) as to the absence of any default or
Event of Default under the Term Loan Documentation) and (b) the conditions set
forth in Exhibit D hereto.

 



C-5

 

 

Affirmative Covenants: Limited to the following (applicable to the Loan Parties
and their subsidiaries (other than any Excluded Liberty/VSI Entities)), in each
case with customary exceptions, limitations and qualifications to be mutually
agreed, and otherwise consistent with the Term Loan Documentation Principles:
financial statements and other reports, management discussion and analysis;
existence; payment of material taxes; maintenance of properties; insurance; cash
management and springing cash dominion upon an event of default; inspections;
lender meetings and conference calls; compliance with laws; environmental;
subsidiaries; additional material owned real estate assets; further assurances;
use of proceeds; and franchising matters.     Negative Covenants: Limited to the
following (applicable to the Loan Parties and their subsidiaries (other than,
except as otherwise expressly described below, any Excluded Liberty/VSI
Entities)), in each case with customary exceptions, limitations and
qualifications to be mutually agreed, and otherwise consistent with the Term
Loan Documentation Principles: indebtedness (which shall prohibit any
refinancing of indebtedness under that certain Credit Agreement, dated as of May
16, 2019 (the “Liberty Facility”), among Franchise Group Intermediate L 2, LLC,
as the borrower (the “Liberty Borrower”), CIBC Bank USA, as the administrative
agent, and the lenders and other parties party thereto, with the proceeds of
indebtedness without the consent of the Term Loan Administrative Agent (unless
such refinancing indebtedness is revolving indebtedness secured only by the
receivables of the Liberty Borrower and its subsidiaries and is not secured by
any assets other than the such receivables)); liens; equitable lien; no further
negative pledges; restricted junior payments; restrictions on distributions and
dividends (subject to the exception below and permitting among other items,
customary tax distributions); investments; fundamental changes, dispositions of
assets, acquisitions; disposal of subsidiary interests; sales and lease-backs;
transactions with affiliates; conduct of business; customary passive holding
company covenant with respect to Holdings; changes to organizational documents;
accounting methods; deposit accounts and securities accounts; prepayments of
certain indebtedness for borrowed money or junior indebtedness; anti-terrorism
laws; and franchising matters.       Notwithstanding the foregoing, following
the Closing Date, the Borrower may make quarterly dividends (the “Permitted
Dividends”) in cash to Holdings, and concurrently therewith, Holdings (and any
direct or indirect parent thereof) may make quarterly dividends in cash to its
direct or indirect investors and owners in an aggregate amount not exceeding an
amount to be determined in respect of such fiscal quarter so long as (a) no
default or event of default shall be occurred or be continuing or would result
from such dividend and (b) such Permitted Dividend shall be subject to the
satisfaction of certain other conditions to be agreed.

 



C-6

 

 

Financial Covenants: Limited to:       (a)   a minimum Fixed Charge Coverage
Ratio (to be defined in a manner to be mutually agreed of the Loan Parties of
not less than levels to be agreed based on a financial model to be agreed; and  
    (b)   a maximum Total Leverage Ratio (to be defined in a manner to be
mutually agreed) of the Loan Parties of not greater than levels to be agreed
based on a financial model to be agreed.       The Financial Covenants will be
tested quarterly at the end of each fiscal quarter (commencing with the first
full fiscal quarter of the Borrower ending after the Closing Date).       For
purposes of determining compliance with the Financial Covenants, a cash equity
contribution (which shall be common equity or otherwise in a form reasonably
acceptable to the Term Loan Administrative Agent) in the Borrower after the end
of the relevant fiscal quarter and on or prior to the day that is ten business
days after the earlier of the date on which the compliance certificate was
delivered to the Term Loan Administrative Agent in respect of such fiscal
quarter and the date on which the compliance certificate was required to be
delivered to the Term Loan Administrative Agent in respect of such fiscal
quarter will, at the request of the Borrower (so long as the compliance
certificate for such fiscal quarter was timely delivered), be included in the
calculation of Consolidated EBITDA solely for purposes of determining compliance
with the Financial Covenants for the applicable fiscal quarter and applicable
subsequent periods that include such fiscal quarter (any such equity
contribution so included in the calculation of Consolidated EBITDA, a “Specified
Equity Contribution “); provided that (a) in each four fiscal quarter period,
there shall be a period of two fiscal quarters in which no Specified Equity
Contribution is made, (b) Specified Equity Contributions shall not be made in
respect of consecutive fiscal quarters, (c) only four Specified Equity
Contributions may be made during the term of the Facilities, (d) the amount of
any Specified Equity Contribution shall not exceed the amount required to cause
the Borrower to be in compliance with such Financial Covenant, (e) all Specified
Equity Contributions will be disregarded for all purposes other than determining
compliance with the Financial Covenants, including, without limitation, for
purposes of determining any financial ratio based conditions, pricing, or
availability of any baskets with respect to the covenants contained in the Term
Loan Documentation, (f) the proceeds of such Specified Equity Contribution shall
be required to be used to repay the First Lien Term Loan Facility as described
above under “Mandatory Prepayments” and (g) there shall be no pro forma or other
reduction in indebtedness (via cash netting or otherwise) with the proceeds of
any Specified Equity Contribution for determining compliance with the Financial
Covenants for the fiscal quarter with respect to which the Specified Equity
Contribution was made; provided that the mandatory prepayment of the First Lien
Term Loan Facility with the proceeds of such Specified Equity Contribution shall
be given effect in subsequent fiscal quarters.

 



C-7

 

 

Events of Default: Limited to the following (applicable to Holdings, the
Borrower and its Subsidiaries), in each case with customary exceptions,
limitations and qualifications to be mutually agreed, and otherwise consistent
with the Term Loan Documentation Principles: nonpayment of principal when due;
nonpayment of interest, fees, or other amounts after a five day grace period;
cross-default and cross-acceleration to other material debt; violation of
negative covenants, the Financial Covenants, or certain affirmative reporting
covenants; material inaccuracy of representations and warranties; violation of
other covenants subject to grace periods of 30 days; bankruptcy and insolvency
events; material judgments; dissolution; certain ERISA and other pension events
subject to a Material Adverse Effect standard; change of control (to be
defined); actual or asserted (by any Loan Party) invalidity of any material
Guarantee, any material portion of the security interest; proceedings; and
subordinated indebtedness.     Voting: Amendments and waivers of the Term Loan
Documentation will require the approval of the Term Loan Administrative Agent
and Term Loan Lenders (the “Required Term Lenders”) holding more than 50% of the
aggregate amount of loans and commitments under the First Lien Term Loan
Facility and, in addition: (a) the consent of each affected Term Loan Lender
shall be required with respect to (i) increases in, or extensions of,
commitments of such Term Loan Lender, (ii) reductions of principal, interest
(other than default interest), premiums, or fees, (iii) reductions in the amount
of, or extensions of, scheduled amortization or final maturity, and (iv)
modifications of the pro rata sharing provisions, the pro rata repayment
provisions or any other provision of a Loan Document in a manner that would
alter (or have the effect of altering) the pro rata allocation among the Term
Loan Lenders of any payments, disbursements, or setoffs; (b) the consent of 100%
of the Term Loan Lenders will be required with respect to (i) modifications to
any of the voting percentages applicable thereto and (ii) a release of a
material portion of the Guarantors or a release of (or subordination of liens
on) a material portion of the Collateral, in each case, in any transaction or
series of related transactions (other than in connection with permitted asset
sales, permitted dispositions, permitted mergers, permitted liquidations or
dissolutions, or as otherwise permitted in the Term Loan Documentation); and (c)
the consent of the Term Loan Administrative Agent will be required to amend,
modify, or otherwise affect the rights and duties of the Term Loan
Administrative Agent.

 



C-8

 

 



  The Term Loan Documentation shall contain customary provisions for replacing
non-consenting Term Loan Lenders in connection with amendments and waivers
requiring the consent of the Term Loan Administrative Agent and all relevant
Term Loan Lenders so long as the Term Loan Administrative Agent and relevant
Term Loan Lenders holding at least 50% of the aggregate amount of the loans and
commitments under the First Lien Term Loan Facility have consented thereto (the
“Yank-A-Bank Right”).     Yield Protection and Increased Costs: Usual and
customary for facilities and transactions of this type, including customary tax
gross-up provisions (including, without limitation, with respect to the
Dodd-Frank Wall Street Reform and Consumer Protection Act, Basel III, and NAIC
requests, directives, or guidelines).     Defaulting Lenders: Usual and
customary for facilities and transactions of this type, including, without
limitation, with respect to customary European Union “bail-in” provisions.    
Assignments and Participations: The Term Loan Lenders will be permitted to
assign loans and commitments with the consent of (a) the Borrower unless a
Specified Event of Default (as defined below) has occurred and is continuing or
such assignment is to a Term Loan Lender, an affiliate of a Term Loan Lender, or
an approved fund; provided that the Borrower shall be deemed to have consented
to any such assignment unless it shall object thereto by written notice to the
Term Loan Administrative Agent within ten business days after having received
notice thereof; and (b) the Term Loan Administrative Agent (unless such
assignment is to a Term Loan Lender, an affiliate of a Term Loan Lender, or an
approved fund), in the case of each of (a) and (b), such consent not to be
unreasonably withheld or delayed. Unless otherwise agreed by the Term Loan
Administrative Agent and the Borrower, each assignment (except to other Term
Loan Lenders or their affiliates or approved funds) will be in a minimum amount
of $1.0 million (or, if less, the full amount of the assignee’s interests in the
First Lien Term Loan Facility). The Term Loan Administrative Agent will receive
a processing and recordation fee of $3,500, payable by the assignor and/or the
assignee, with each assignment.       The Term Loan Lenders will be permitted to
participate loans and commitments subject to customary terms and conditions.
Voting rights of participants shall be limited to matters in respect of (a)
increases in commitments, (b) reductions of principal, interest (other than
default interest), or fees, (c) extensions of scheduled amortization or final
maturity, and (d) releases of all or substantially all of the Collateral or all
or substantially all of the Guarantees.

 



C-9

 

 

  Neither the Borrower, the Sponsor, any other direct or indirect equity holder
of Holdings, any affiliate of any of the foregoing, nor any person owning or
controlling any trade debt or Indebtedness of any Loan Party (other than the
First Lien Term Loan Facility) shall be permitted to purchase any assignments or
participations of loans or commitments under the First Lien Term Loan Facility,
and any assignments or participations to any such person shall be void ab
initio.       Notwithstanding the foregoing, unless a Specified Event of Default
has occurred and is continuing, assignments and participations will not be
permitted to (a) any person that has been separately identified in writing by
you or the Borrower to us on or prior to the date hereof, (b) those persons who
are competitors of you, the Target and your and their subsidiaries that are
separately identified in writing by you or the Borrower to us from time to time,
and (c) in the case of each of clauses (a) and (b), any of their respective
affiliates (which, for the avoidance of doubt, shall not include any bona fide
debt investment funds that are affiliates of the persons referenced in clause
(b) above, unless separately identified by you pursuant to clause (a) above)
that are either (i) identified in writing by you or the Borrower from time to
time or (ii) readily identifiable on the basis of such affiliate’s name (clauses
(a), (b) and (c) above, collectively “Disqualified Lenders”).       “Specified
Event of Default” shall mean any payment or bankruptcy event of default and any
event of default arising from failure to comply with the Financial Covenants.  
  Expenses and Indemnification: Customary for facilities and transactions of
this type and consistent with the Term Loan Documentation Principles.    
Governing Law and Forum: New York and Borough of Manhattan.     Counsel to Term
Loan Administrative Agent: Sidley Austin LLP.

 



C-10

 

 



CONFIDENTIAL ANNEX I TO EXHIBIT C

  

Interest Rates: The interest rates under the First Lien Term Loan Facility will
be, at the option of the Borrower (a) Adjusted LIBOR plus the Applicable Margin
or (b) ABR plus the Applicable Margin.       As used herein:       “Adjusted
LIBOR” means the London interbank offered rate, adjusted for statutory reserve
requirements; provided that Adjusted LIBOR shall be no less than 1.50% per
annum. The LIBOR replacement language in respect of the Adjusted LIBOR rate
shall be consistent with customary ARRC language for transactions of this type.
      “ABR” means the highest of (a) the prime rate announced by The Wall Street
Journal, (b) the Federal Funds Rate plus 0.50% per annum, (c) one-month Adjusted
LIBOR (taking into account any floor) plus 1.00% per annum, and (d) 2.50% per
annum.       “Applicable Margin” means with respect to the A-1 Tranche, (i)
5.50% per annum, in the case of Adjusted LIBOR loans, and (ii) 4.50% per annum,
in the case of ABR loans.       Adjusted LIBOR borrowings may be made for
interest periods of 1, 2, 3, or 6 months, as selected by the Borrower.      
Interest on loans and all fees will be payable in arrears on the basis of a
360-day year (calculated on the basis of actual number of days elapsed);
provided that interest on ABR loans will be payable in arrears on the basis of a
365-day year (or a 366-day year in a leap year), in each case calculated on the
basis of the actual number of days elapsed. Interest will be payable on Adjusted
LIBOR loans on the last day of the applicable interest period (and at the end of
each three months, in the case of interest periods longer than three months) and
upon prepayment, and on ABR loans quarterly and upon prepayment.     Default
Rate: Upon and during the continuance of any event of default, the applicable
interest rate plus 2.00% per annum, and with respect to any amount other than
principal (including interest), the interest rate applicable to ABR loans plus
2.00% per annum.

 



C-I-1

 

 

Call Premium: If all or any portion of the principal balance of any First Lien
Term Loan is paid in whole or in part for any reason at any time after the first
anniversary of the Closing Date and prior to the to be agreed anniversary of the
Closing Date (including, whether voluntary and whether before or after
acceleration of the obligations in respect of the First Lien Term Loan Facility
or the commencement of any insolvency proceeding, but in any event including,
without limitation, any such prepayment in connection with (i) a change of
control, (ii) an acceleration of the obligations in respect of the First Lien
Term Loan Facility as a result of the occurrence of an event of default, (iii)
foreclosure and sale of, or collection of, the Collateral, (iv) sale of the
Collateral in any insolvency proceeding, (v) the restructure, reorganization, or
compromise of the obligations in respect of the First Lien Term Loan Facility by
the confirmation of a plan of reorganization or any other plan of compromise,
restructure, or arrangement in any insolvency proceeding, or (vi) the
termination of the First Lien Term Loan Facility for any reason, but excluding
(a) amortization payments and (b) mandatory prepayments (other than mandatory
prepayments from the proceeds of indebtedness), the Borrower shall pay to the
applicable Term Loan Lenders a call premium (the “Call Premium”) in an amount
equal to percentages to be mutually agreed of the amount repaid or prepaid, to
the extent such repayment or prepayment occurs following the first anniversary
of the Closing Date and on or prior to the to be agreed anniversary of the
Closing Date. If the Yank-A-Bank Right is exercised by the Borrower, the Term
Loan Lender that is replaced shall be entitled to the Call Premium in respect of
its First Lien Term Loans.       Without limiting the generality of the
foregoing, it is understood and agreed that if the obligations under the Term
Loan Documentation are accelerated on or prior to the to be agreed anniversary
of the Closing Date for any reason, including because of default, the
commencement of any insolvency proceeding or other proceeding pursuant to any
applicable debtor relief laws, sale, disposition, or encumbrance (including that
by operation of law or otherwise), the Call Premium, determined as of the date
of acceleration, will also be due and payable as though said obligations were
voluntarily prepaid as of such date and shall constitute part of the
obligations, in view of the impracticability and extreme difficulty of
ascertaining actual damages and by mutual agreement of the parties as to a
reasonable calculation of each Term Loan Lender’s lost profits as a result
thereof. The Call Premium payable in accordance with the immediately preceding
sentence shall be presumed to be the liquidated damages sustained by each Term
Loan Lender as the result of the early termination, and the Borrower agrees that
it is reasonable under the circumstances. The Call Premium shall also be payable
in the event the obligations (and/or the credit agreement evidencing the
obligations) are satisfied or released by foreclosure (whether by power of
judicial proceeding), deed in lieu of foreclosure, or by any other means.
BORROWER EXPRESSLY WAIVES THE PROVISIONS OF ANY PRESENT OR FUTURE STATUTE OR LAW
THAT PROHIBITS OR MAY PROHIBIT THE COLLECTION OF THE FOREGOING CALL PREMIUM IN
CONNECTION WITH ANY SUCH ACCELERATION. The Borrower expressly agrees that: (A)
the Call Premium is reasonable and is the product of an arm’s length transaction
between sophisticated business people, ably represented by counsel, (B) the Call
Premium shall be payable notwithstanding the then prevailing market rates at the
time payment is made, (C) there has been a course of conduct between the Term
Loan Lenders and Borrower giving specific consideration in this transaction for
such agreement to pay the Call Premium, and (D) Borrower shall be estopped
hereafter from claiming differently than as agreed to in this paragraph. The
Borrower expressly acknowledges that its agreement to pay the Call Premium as
herein described is a material inducement to the Term Loan Lenders to provide
the term loan commitments and make the term loans under the First Lien Term Loan
Facility.

 



C-I-2

 

 

CONFIDENTIAL EXHIBIT D

 

Project Buckeye

Summary of Additional Conditions Precedent

 

Capitalized terms used but not defined in this Exhibit D shall have the meanings
set forth in the Commitment Letter to which this Exhibit D is attached and the
other Exhibits to the Commitment Letter. In the case of any such capitalized
term that is subject to multiple and differing definitions, the appropriate
meaning thereof in this Exhibit D shall be determined by reference to the
context in which it is used.

 

Subject to the Certain Funds Provision in all respects, the initial borrowings
under the Facilities shall be subject to the following conditions precedent:

 

1. The execution and delivery by the Borrower and the Guarantors of the ABL
Facility Documentation consistent with the Term Sheets and the Commitment Letter
(including, without limitation and the security agreements) which shall, in each
case, be in accordance with the terms of the Commitment Letter and the Term
Sheets and subject in all respects to the Certain Funds Provision and the ABL
Documentation Principles set forth in the Commitment Letter.

 

2. The execution and delivery by the Borrower and the Guarantors of the Term
Loan Facility Documentation consistent with the Term Sheets and the Commitment
Letter (including, without limitation and the security agreements) which shall,
in each case, be in accordance with the terms of the Commitment Letter and the
Term Sheets and subject in all respects to the Certain Funds Provision and the
Term Loan Documentation Principles set forth in the Commitment Letter.

 

3. The Acquisition shall have been consummated substantially simultaneously with
the initial borrowings under the Facilities in accordance with the Acquisition
Agreement (and no provision of the Acquisition Agreement shall have been waived,
amended, supplemented, or otherwise modified (including any consents thereunder)
in a manner materially adverse to the Lenders without the consent of the Lead
Arranger (such consent not to be unreasonably withheld, delayed, or
conditioned)) (it being understood that (i) any increase in the consideration
for the Acquisition shall not be deemed to be materially adverse to the
interests of the Lenders so long as such increase in consideration (x) is
pursuant to any purchase price or similar adjustment provisions set forth in the
Acquisition Agreement as of the date hereof or (y) is not funded with additional
indebtedness, (ii) any reduction in the purchase price consideration of 25% or
less shall be deemed not to be adverse to the Lenders so long as such reduction
(x) is pursuant to any purchase price or similar adjustment provisions set forth
in the Acquisition Agreement as of the date hereof, (y) is shall be allocated
solely to the Term Facilities with (a) 75% of such reduction further allocated
to the First Lien Term Loan Facility and (b) 25% of such reduction further
allocated to the A-2 Tranche, (iii) any consent, waiver, amendment, supplement,
or other modification in respect of the third party beneficiary rights
applicable to the Administrative Agent, the Commitment Parties or the Lenders or
in the governing law without the prior written consent of the Commitment Parties
shall be deemed to be materially adverse to the interests of the Lenders, and
(iv) any consent, waiver, amendment, supplement, or other modification to the
definition of “Material Adverse Effect” without the prior written consent of the
Commitment Parties shall be deemed to be materially adverse to the interests of
the Lenders.

 

4. The Refinancing shall have been consummated substantially simultaneously with
the initial borrowings under the Facilities.

 



D-1

 

 

5. The ABL Administrative Agent and the Term Loan Collateral Agent, as
applicable, shall have received, subject to the Certain Funds Provision to the
extent applicable, (a) subject to the Intercreditor Agreement, all documents and
instruments required to create and perfect the ABL Administrative Agent’s and
the Term Loan Collateral Agent’s, as applicable, security interest in the
Collateral, (b) a customary certificate attesting to the solvency of the
Borrower and its subsidiaries on the Closing Date on a consolidated basis in the
form attached as Annex I hereto, and (c) customary legal opinions,
organizational documents, customary evidence of authorization, customary
officers’ certificates, and customary insurance certificates, in each case under
this clause (c) relating solely to the Loan Parties as of the Closing Date.

 

6. The Borrower and each of the Guarantors shall have provided no less than 3
business days prior to the Closing Date the documentation and other information
to the Lenders that are reasonably requested by the Lenders no later than 10
days prior to the Closing Date under the applicable “know-your-customer” rules
and regulations, including, without limitation, the PATRIOT Act.

 

7. All accrued costs, fees, and expenses (including, without limitation, legal
fees and expenses and the fees and expenses of any other advisors) and other
compensation due and payable to the Administrative Agent, the Lead Arranger, and
the Lenders and required by the Commitment Letter or the Fee Letter to be paid
on the Closing Date shall have been paid, in the case of expenses, to the extent
a reasonably detailed invoice has been delivered to the Borrower at least 2
business days prior to the Closing Date (provided that the foregoing amounts
may, at the Borrower’s option, be offset against the proceeds of the Facilities
funded on the Closing Date).

 

8. The Specified Representations and, to the extent required by the Certain
Funds Provision, the Specified Acquisition Agreement Representations shall be
true and correct in all material respects (provided that any such representation
or warranty that is qualified as to “materiality,” “material adverse effect,” or
similar language shall be true and correct in all respects (after giving effect
to any such qualification therein)).

 

9. Since the date of the Acquisition Agreement, there shall not have occurred a
Material Adverse Effect (as defined in the Acquisition Agreement).

 

10. The Lead Arranger shall have received (a) all financial statements required
to be delivered on or after the date hereof and prior to the Closing Date under
the Sears Facility and (b) all financial statements required to be delivered on
or after the date hereof and prior to the Closing Date under the Buddy’s
Facility, (c) the unaudited consolidated balance sheets and related statements
of income, changes in equity, and cash flows of the Target, in each case, for
each fiscal quarter ending after December 31, 2018 and ended at least 45 days
prior to the Closing Date; and (d) an unaudited pro forma consolidated balance
sheet and income statement of the Borrower and its subsidiaries as of the date
of the most recent consolidated balance sheet delivered pursuant to the
preceding clause (c).

 



D-2

 

 



CONFIDENTIAL ANNEX I TO EXHIBIT D

 

FORM OF

 

SOLVENCY CERTIFICATE

 

[             ], 2019

 

This Solvency Certificate is delivered pursuant to Section [   ] of the Credit
Agreement dated as of [  ], 2019, among [ ] (the “Credit Agreement”).
Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement.

 

The undersigned hereby certifies, solely in his capacity as an officer of the
Borrower and not in his individual capacity, as follows:

 

1. I am the [Chief Financial Officer] of the Borrower. I am familiar with the
Transactions, and have reviewed the Credit Agreement, financial statements
referred to in Section [ ] of the Credit Agreement and such documents and made
such investigation as I have deemed relevant for the purposes of this Solvency
Certificate.

 

2. As of the date hereof, immediately after giving effect to the consummation of
the Transactions, on and as of such date (a)(i) the sum of the debt (including
contingent liabilities) of the Borrower and its Subsidiaries (on a consolidated
basis) does not exceed the present fair saleable value of the present assets of
the Borrower and its Subsidiaries (on a consolidated basis), (ii) the capital of
the Borrower and its Subsidiaries (on a consolidated basis) is not unreasonably
small in relation to its business as contemplated on the Closing Date, and (iii)
of the Borrower and its Subsidiaries have not incurred and do not intend to
incur, or believe (nor should they reasonably believe) that they will incur,
debts beyond their ability to pay such debts as they become due (whether at
maturity or otherwise), and (b) the Borrower and its Subsidiaries (on a
consolidated basis) are “solvent” within the meaning given that term and similar
terms under applicable laws relating to fraudulent transfers and conveyances.
For purposes of the foregoing, the amount of any contingent liability at any
time shall be computed as the amount that, in light of all of the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability (irrespective of whether
such contingent liabilities meet the criteria for accrual under Statement of
Financial Accounting Standard No. 5).

 

This Solvency Certificate is being delivered by the undersigned officer only in
his capacity as [Chief Financial Officer] of the Borrower and not individually
and the undersigned shall have no personal liability to the Administrative Agent
or the Lenders with respect thereto.

 

[Remainder of Page Intentionally Left Blank]

 



D-I-1

 

 

IN WITNESS WHEREOF, the undersigned has executed this Solvency Certificate on
the date first written above.

  

  [                                  ]         By:             Name:     Title:
[Chief Financial Officer]

 

 

D-I-2

 

